 

 

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 1 of 67

JUD@E SCHOFIELD

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK 1 9 CV () 3 5 8 9

19 Civ. ( )

JURY TRIAL DEMANDED
LAURA VENTOSO
Plaintiffs,
-against- =
=
i]
BILL SHIHARA individually and ww
BITTREX, LLC. a Nevada corporation, ~
BITTREX, INC. a Delaware mo
corporation. ~
Defendants.
COMPLAINT
Plaintiff LAURA VENTOSO (“Ventoso”), hereby sue and makes the

following allegations against Defendants BITTREX, INC., a

Delaware Corporation (“Bittrex); BILL SHIHARA, an
individual (“Shihara”); BITTREX,LLC., a Nevada
Corporation (“Bittrex”), collectively (“Defendants”), In

support thereof, Plaintiffs state as follows:

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.

 

 
: ar a es a

 

1.

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 2 of 67

SUMMARY OF ALLEGATIONS

This action is brought by Ventoso an account holders of
Bittrex, at all material times, the Defendants operates
an online business for general consumers and the public
to exchange, invest, and trade digital cryptocurrencies,

Tokens and Fiat currency of different denomination.

. Mrs. Ventoso seek damages based upon the unlawful conduct

of the Bittrex Defendants in misappropriating Plaintiff's
funds, denying Ventoso the ability to access, exchange,
whidrawn her funds held at Bittrex accounts
(“Bittrex-wallets”) and attempted extortion.

Bittrex is an unregistered Cryptocurrency, commodities,
securities and sovereign-currency exchange accessible at
the URL (Bittrex.com), and its operator, Shihara is a

Co-Founder and Chief Executive Officer(CEKO) of Bittrex

. Shihara also sold unregistered securities that lost value

rapidly, that purported to be investments in the
exchange, which Shihara also misappropriated investor

funds.

. Plaintiff seek damages based upon the unlawful conduct of

Bittrex Defendants fraud-scheme.

LAURA VENTOSO Vs. BILL SHTHARA, BITTREX, LLC., BITTREX, INC.
 

a : ———————— —— _ —

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 3 of 67

6. Defendants headquarters are in Seattle since 2014,
Bittrex was legally incorporated in the state of Nevada

in 2015 almost a year after started to operate

7. Bittrex has manage to infiltrate most of United
State, and some European, African and Asian countries,
and until recently Bittrex is/was allowed to operate
in the the State of New York, but that changed on
April 10, 2019 when the NEW YORK STATE DEPARTMENT OF
FINANCIAL SERVICE (the “NYSDFS”) revoked Bittrex's
right to operate in NY State until then operated under
“safe harbor” during the pendency of a license
application, the NYSDFS notice informed the Defendants
they have 14 days to cease the operations April 24,
2019 and was to provide an exit plan for the 35,000
New York users, the NYSDFS also denied Bittrex’s
application dated August 10, 2015 to engage in Virtual
Currency Business Activity pursuant to 23 New York Codes,
Rules and Regulations (“NYCRR”) Part 200 and to its
application dated July 27, 2018 to engage in money
transmission activity pursuant to Article 13 B of the New

York Banking Law, the NYSDFS notice read:

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 4 of 67

“Based on the Department's extensive review of the information submitted and the
Department's recent review of Bittrex’s operations, the Department hereby denies
the applications due to the applicant's failure to demonstrate that it will conduct its
business honestly, fairly, equitably, carefully and efficiently within the purposes
and intent of the provisions of Title 23 NYCRR Part 200 and Article 13-B of the

New York Banking Law, in a manner commanding the confidence and trust of the

 

community.”
Full Rejection Notice (Exhibit A)

8. Bittrex gave a series of interviews and social media

postings with false statements after the NY License
rejection which forced Shirin Emami, the Executive Deputy
Superintendent for banking at the New York State

Department of Financial Services to respond:

“Bittrex purportedly aims to get the facts straight about the denial of its
license applications by the New York State Department of Financial
Services (DFS) in recent statements to the media (including CoinDesk). But,

the cryptocurrency exchange leaves out the context necessary to

 

understand its failures to comply with DFS’s licensing requirements, it

continues to misstate the facts and it presents a misleading picture about

LAURA VENTOSO V3. BILL SHTHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 5 of 67

 

the denial.

First, Bittrex claims that DFS did not provide quidance to the company and
that the company’s applications sat on DFS’s desk “for years.” These

statements are untrue

Bittrex either misunderstands or misrepresents the meaning of guidance
from a regulator in the context of a license application. DF S’s guidance
consists of informing an applicant of the regulatory requirements for a
license and pointing out deficiencies that need to be addressed before a
license is granted. The corrective work to address deficiencies remains the

applicant’s responsibility.

Throughout the application process, Bitfrex was repeatedly informed of the

 

regulatory requirements for the licenses it sought and provided with letters
describing its deficiencies so the company could address them. Instead, the
company spent many rounds of interaction with DFS either promising
compliance and failing to deliver it, or trying to persuade DFS that, unlike

our other regulated firms, it did not have to comply..............
Full response and Bittrex False statements (Exhibit B1,B2,B3) |

9, Bittrex currently has a approximately 1.65 Million

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
ee

10.

11.

12.

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 6 of 67

users around the world and experiences 24 hour trading
volumes of just under S300MM.

Bittrex exchange processed over 100 million
transactions annually during 2017 and 2018, and per
Bloomberg’s news article published on March 2018,
“cryptocurrency exchange are the most lucrative business
today, and the top 10 exchanges make $3 Million a day in
fees and $1 Billion a year.”

Account holders deposited Cryptocurrency or Fiat
currency into virtual currency wallet maintained by
Bittrex, Shihara’s virtual currency exchange, users’
funds were commingled in personal Bittrex-wallets, which
Shihara controls at all times.

Throughout this period, Defendants misappropriated
Cryptocurrency and Fiat currency belonging to users by
restraining user’s right trade, removing the user rights
to Peer their Bittrex-wallets, blocking and cancelling
account holders withdrawals of funds and in some cases
even preventing account holders access to the Bittrex
platform as was done to Plaintiff, Bittrex also conducted
a scheme of "pump and dump" tokens and cryptocurrency

among others.

LAURA VENTOSO Vs. BILL SHIHARA, BITTREX, LLC., BITTREX, INC,
 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 7 of 67

13. In late 2017, Bittrex exchange practices started to
create a media buzz, in US and Europe serious questions
raised regarding the authenticity of Bittrex exchange, to
INany the operation of Bittrex appear to be a
Ponzi-Scheme, but public blogs that expressed concerns
regarding Bittrex wrongdoings seem to disappear very
quickly from search-engines and more often users who
participated on blogs about Bittrex got kick out or even
their access to the blogs got revoked. A well known
media magazine, Business Insider, released an article in |
December 15, 2017 title “Under-fire crypto exchange
Bittrex is hiring 2 ex-government security officials and

a former Amazon exec” (Full article Exhibit C}
Business Insider headlines:

e _Bittrex hires two former Homeland Security officials and Amazon
security chief as executives.

e Bittrex was criticised by customers over withdrawal and customer service
issues.

e Business Insider has also reported on the existence of "pump and

dump” scams on the exchange

LAURA VENTOSO VS. BILL SHTMARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 8 of 67

the article continued by describing the hierarchy of the

former public servants and Amazon executive

e Kiran Raj as chief strategy officer: Raj was a partner at law firm
O'Melveny & Myers and was formerly the Deputy General Counsel
of the Homeland Security Department. He has also worked at the
Justice Department.

e John Roth as chief compliance and ethics officer: Roth was
Inspector General of the Department of Homeland Security prior 2
to joining Bittrex and spent 25 years at the Justice Department. :

e Jim Waschak as chief operating officer: Waschak is a 12 year
veteran of Amazon, most recently serving as director of
information security for Amazon's Worldwide Consumer
Organization.

The senior appointments come at atime when Bittrex is facing
criticism from customers and grappling with the problem of market
manipulation on its exchange.

14, Factually after the former homeland security and
Amazon executive got hired by Shihara the media scandal
over Bittrex became silence, and despite of many user’s
complaint to the media and US regulators, Shihara and
Bittrex continued the usual practices.

15. Over the course of approximately four months,

LAURA VENTOSO Vs. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 9 of 67

beginning on early August 2018 and through November 18,
2018, the Defendants engaged in the Cryptocurrency
Misappropriation of Mrs. Ventoso’s Bittrex-wallets, which
was valued at the time of Shihara and Bittrex
misappropriation an approximate $120,000.00

16. Shihara and Bittrex failed to explain why Ventoso’s
account was disabled after Mrs. Ventoso had provided all

required information, including her Social Security, US

 

Passport, driver license, address, and Mrs. Ventoso
initial account funding of Bittrex was a wire-transfer
from Plaintiff personal Bank of America account to
Bittrex account to Silver Savings Bank for $120,000.00 US
Dollars.

17, Plaintiff funds got release late November, Mrs.
Ventose contacted Bittrex for months without any results
she was forced to hire representatives who contacted
Bittrex and demanded an immediate access to Mrs. Ventoso
Bittrex-wallets, in the process the representatives
cutlined the many Federal Laws violations by Bittrex.

18. Still Shihara and Bittrex seem not to care about

breaking the law and refused to release Mrs. Ventoso’s

 

funds unless Plaintiff signed an agreement which will

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 10 of 67

prevent Mrs. Ventoso from taking legal action against
Shihara and Bittrex, a extortion technique which
plaintiff rejected,

19. Mrs. Ventoso was granted access to her Bittrex-wallets
only after various reporters including Forbes Magazine,
Reuters, New York times and other were informed by her
representatives of the illegal practices of the

Defendants which granted Bittrex a legal action for

 

misappropriation and extortion.

20. By the time Mrs. Ventoso was able to access
Bittrex-wallets the value of the cryptocurrency held had
diluted to about $50,000 USD with a loss of $70,000 USD.
Plaintiff was deny access to her Bittrex-wallets and
account, to exchange and exit cryptocurrencies for almost
4 months.

21. Shihara continues to operate Defendants while
misleading users that Bittrex is a reliable platform.

22, Bittrex continues to solicit and accept
Cryptocurrency and or Fiat deposits from new users, earn
site fees, and misappropriate users’ funds

23. Furthermore, starting a day after the NYSDFS denied

Bittrex a license, Bittrex held various a series of

LAURA VENTOSO VS. BILL SHIHARA, BITTREX, LLC., BITTREX, INC,
24,

25.

26.

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 11 of 67

funding requests which raised approximately $310 Million
Dollars to the Defendants, as per CrunchBase website,
(Exhibit E).

In early 2019 Defendants launched a new platform,
Bittrex International a Malta based entity, and try to
rebrand Initial Coin Offerings (ICO) which are now
heavily regulated by the Securities and Exchange
Commision after the many fraudulent uses of ICOs, Bittrex
renamed ICO as Initial Exchange Offering (IEO) and
conducted is first round of funding, “The IEO sellout time of 10.4
seconds saw 855 people bag 70 million $VBK for a total of $7m in BTC”
(Exhibit Fl, F2,F3})

Up to date many Bittrex account holders continue to
experience months long problems withdrawing
cryptocurrency, funds or even accessing their
Bittrex-wallets, which Shihara attributed to technical
problems with Defendants’ system and Cryptocurrency and
or Fiat software in general.

In reality, and what we are about to demonstrate is a
serious financial fraud, the account holders
cryptocurrency only exists inside the Bittrex-wallets and

per the amount of transactions recorded the Defendants

LAURA VENTOSO Vs. BILL SHIHARA, BITTREX, LLC., BITTREX, INC,
27.

28.

29.

30.

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 12 of 67

does not hold sufficient Cryptocurrency to cover amounts
owed to its account holders.

Bittrex should have been shining examples of the
fundamental tenet of cryptocurrency: that without
governmental regulation, a community of users can create
and self-regulate a form of currency that serves as a
viable - if not preferred -- alternative to traditional,
government-backed currency.

Furthermore, Bittrex should have been a validation of
procf of concept: that a digital currency exchange is a
legitimate business operation. However, Bittrex instead
proved that the loosely regulated, if not unregulated,
eryptocurrency industry is still a haven for criminal
activity.

As the facts demonstrate, an unregulated community is
ripe for abuses; and even the purportedly upstanding
members of that community - no matter how right-minded
and honorable they appear to be on the surface - are
prone to engage in criminal activity when they think they
won’t be caught.

Plaintiff, seek compensatory damages, exemplary and

punitive damages where appropriate and allowed, and an

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
 

31.

32,

33.

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 13 of 67

injunction enjoining the continuation of Defendant’s

unlawful conduct.
PARTIES

Plaintiff Ventoso, age 46, is an individual Investor
domiciled in New York City, New York and is sui juris.

Defendant William Shihara, age 43, resides in Seattle,
and is Co-Founder and CEO of Bittrex. He was previously a
Security Engineering Manager at Amazon, and Manager of
Security Threat Analysis and Security Engineering at
BlackBerry. Worked at Microsoft Security team. Shihara
has never been associated with any entity registered with
the Commission.

Defendant Bittrex is Headquarter in Seattle since 2014
although Bittrex,LLC., was incorporated on the state of
Nevada on August 05, 2015 by Brett Campbell CPA, Ltd, the
Same corporation was terminated on July 17, 2019 and

again incorporated the same day under the name Bittrex,

Inc., with Delaware Jurisdiction, by C T Corporation

system on New York County.

LAURA VENTOSO Vs. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
 

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/19 Page 14 of 67

JURISDICTION AND VENUE

34. This Court has jurisdiction over the subject matter of
this action pursuant to 28 U.S.C. § 1332, See 28 U.S.C. §
1332 (a) and 1332(d)(2) (A). This Court also has
supplemental jurisdiction over the state law claims
pursuant to 28 U.S.C. § 1367

35. This Court also has subject matter jurisdiction over
Plaintiff’s New York law fraud claim pursuant to 28
U.S.C. §§ 1332(a) (1)-(2), because the parties are
completely diverse and the amount in controversy exceeds
$75,000.

36. Venue is proper pursuant to 28 U.S.C. § 1391 in that:
(a) Defendants substantial part of the events or
omissions giving rise to the claims set forth herein
occurred in this judicial district, and {(c) a substantial
part of property that is the subject of the action is
situated in this judicial district.

37. Venue is proper in this District pursuant to 28 U.S.C.

§ 1391 (b) and 15 U.S.C. §§ Tiv and 7/8aa, because

LAURA VENTOSO Vs, BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 15 of 67

Defendants are found, and/or reside, and/or are

inhabitants of, or transact business within this
District. Venue is also proper in this District because

|
many of the acts and transactions giving rise to the

violations of law complained of herein occurred in this

District

FACTUAL ALLEGATIONS

38. Cryptocurrency is a virtual currency that may be
traded on online exchanges for conventional currencies,
including the U.S. dollar, or used to purchase goods and
services online. Cryptocurrencies don’t have single
administrator or central authority or repository

39. Token refer to digital assets issued and distributed
on the Ethereum Blockchain using mainly ERC20 protocol,
which is the standard coding protocol currently used by a

significant majority of issuers in Initial Coin Offerings

 

(“Tcos”).
4G. Some ICOs are “securities offerings, and fall under

the SEC’s jurisdiction of enforcing federal securities

LAURA VENTOSO V5. BILL SHIHARA, BITTREX, LLC, BITTREX, INC. |
4l.

42,

43.

44,

45.

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/19 Page 16 of 67

laws” Securities Exchange Commisicn.

Bittrex is an online platform that allows buyers and
sellers to trade cryptocurrency, commodities, fiat
currency, and certain digital assets - Ethereum “ERC20

tokens” some gualifying as securities in the USA.

Bittrex is registered with the Financial Crimes
Enforcement Network (“FinCEN”) -- a bureau of the United
States Department of the Treasury -- as a Money Services

Business. Bittrex, as a Money Services Business, is
obligated, inter alia, to keep certain financial records
and allow free and unfettered access to consumer
accounts, Bittrex has failed to do that.

Bittrex solicited members of the public to register
new accounts, deposit Fiat, token or other
cryptocurrency, and thereafter actively engage in the
exchange and trade.

After a new user account was created, the user was
designated with multiple unique Bitrex-wallets for each
type of currency (Cryptocurrency, Fiat, Tokens)

A user’s account, once populated with a currency,
eryptocurrency, fiat or token one could buy, sell, or

trade in alternative cryptocurrencies. Account holders

LAURA VENTOSO Vs. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 17 of 67

can buy in what is being named markets listed in Bitcoin
(BTC), Ethereum (ETH) , US Dollar (USD). As payment for
its services, Bittrex took commissions on all
transactions that initiated through the Bittrex Platform.
46. Bittrex’s self-described “temporary” account |
suspension of Plaintiff’s user account revoke access to
Bittrex Platform, Bittrex-wallets, exchange or withdraw
of funds.
47. During the time that Bittrex suspended the plaintiff
user account, caused an immense hardship.
48. Ventoso account suspension accounted for a loss of
|
more than $70,000.00 US Dollars.
49. Bittrex approved Mrs. Ventoso user account July 6th,
2018. (Exhibit G-1)
50. Bittrex received Mrs. Ventose’s $120,000 USD to in
July 12th 2018. (Exhibit G-2)
51. Bittrex suspends Mrs. Ventoso’s account, and
misappropriated the funds in Barly August, 2018.
52. Bittrex withheld access to Mrs. Ventoso user account
and attempted extortion by withholding her funds unless
she sign a contract agreement to prevent Plaintiff to sue

Bittrex.

LAURA VENTOSO Y%5. BILL SHIHARA, BITTREX, LLC., BITTREX, INC,
— a a

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 18 of 67

CAUSES OF ACTION

COUNT I - VIOLATION OF

 

NEW YORK’s DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
NY Gen Bus L § 349

[AGAINST BILL SHIHARA, BITTREX, LLC., AND BITTREX, INC.]

Plaintiffs re-allege, and adopt by reference herein,

Paragraphs 1 - 52 above, and further allege:

Article 22-A - (349 - 350-F-1) CONSUMER PROTECTION FROM
DECEPTIVE ACTS AND PRACTICES 349 - is to be liberally
construed to protect the consuming public, such as
Plaintiffs in this case, from those who engage in unfair
methods of competition, or unconscionable, deceptive or
unfair acts or practices in the conduct of any trade or

commerce,

Plaintiff “consumers” within the meaning of NY Bus L § 349

LAURA VENTOSO YS. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 19 of 67

Defendants engaged in “trade and commerce” within the

meaning of NY Bus L § 349

The FTC has found that a “deceptive act or practice”
encompasses “a representation, omission or practice that is
likely to mislead the consumer acting reasonably in the

circumstances, to the consumer’s detriment.”

The federal courts have defined a “deceptive trade
practice” as any act or practice that has the tendency or
Capacity to deceive consumers and have defined an “unfair
trade practice” as any act or practice that offends public
policy and is immoral, unethical, oppressive, unscrupulous,

or substantially injurious to consumers.

Defendants’ acts and omissions of representing to
Plaintiffs that, among other things, Defendants would
safeguard Plaintiffs’ funds constitute both deceptive and
unfair trade practices because the false representations
and omissions made by Defendants have a tendency or
capacity to deceive consumers, such as Plaintiffs, into
unwittingly providing the property that fueled Defendants’

fraudulent exchange scheme and are immoral, unethical,

LAURA VENTOSO Vs. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 20 of 67

oppressive, unscrupulous, or substantially injurious to

consumers.

As a result of Defendants’ deceptive trade practices,
Plaintiff was deceived into transferring her $120,000 to
Defendants to trade and invest producing returns, that was
never delivered. The way the Defendants had their scheme
rigged, Plaintiffs will most likely never receive fair (if
any} monetary profit for her funds -- thus causing

significant economic damage to Plaintiffs.

 

The materially false statements and omissions as described
above; and the fact that Defendants perpetrated upon
Plaintiffs a sham transaction; were unfair, unconscionable,
and deceptive practices perpetrated on Plaintiffs which
would have likely deceived a reasonable person under the

circumstances.

COUNT II - COMMON LAW FRAUD
And 23 CRR-NY 200.9 NY-CRR
(Against All Defendants)

Plaintiffs re-allege, and adopt by reference herein,

Paragraphs i - 52 above, and further allege:

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 21 of 67

This Count is asserted against Defendants BILL SHIHARA,

BITTREX, LLC., BITTREX, INC.

By virtue of the conduct alleged herein, Defendants

engaged on fraud 23 CRR-NY Section 200.9 (c) +

Defendants, by acts of both omission and commission, made
faise statements to Plaintiffs concerning material facts
about their exchange including, inter alia, that Plaintiffs
would be able to trade 24/7 so Plaintiffs could dispose of
her cryptocurrency as she saw fit, which included the
ability for Plaintiffs to then sell on the open market for
value. The aforementioned representations were made by

Bittrex Website and Bittrex representative

Defendants knew at the time the statements were made that

the statements were false.

Defendants intended that Plaintiff would be induced into
action by relying upon the statements of fact made to them

by Defendants.

 

123 CRR-NY 200.9 NY-CRR

OFFICIAL COMPILATION OF CODES, RULES AND REGULATIONS OF THE STATE OF NEW YORK
TITLE 23. FINANCIAL SERVICES CHAPTER I. REGULATIONS OF THE SUPERINTENDENT OF
FINANCIAL SERVICES PART 200. VIRTUAL CURRENCIES

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.

 
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 22 of 67 |

In the course of transferring funds to Defendants and
entrusting Defendants to properly return when requested,

Plaintiff reasonably and justifiably relied on the
statements of fact made to them by Defendants.

49. As a direct and proximate result of Plaintiff’ reliance
on the statements made to them by Defendants, Plaintiff

have suffered damage.

COUNT III -— VIOLATION OF NEW YORK’S

 

CIVIL THEFT STATUTE N.Y. Penal Law §155.05 to 155.40

[AGAINST BILL SHIHARA, BITTREX, LLC., AND BITTREX, INC.]

Plaintiffs re-allege, and adopt by reference herein,
Paragraphs 1 - 52 above, and further aliege:

InNew York, larceny occurs when a person “wrongfully takes,
obtains or withholds” property from its rightful owner,
like the Defendants did , with the intent to deprive the
owner Plaintiff of such property. (N.¥. Penal Law §
155.05.)

LAURA VENTOSO V5. BILL SHTHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 23 of 67

New York Laws also identify a number of specific methods of
committing larceny, including: taking property by

extortion. (Penal Law § 155.05.)

By Virtue of the conduct alleged herein, Defendants
engaged in conduct constituting Larceny as define in

section New York Penal Law - PEN § 155.05 (2) (e) Larceny’

In the Defendants case, Theft as Grand Larceny in the
Second Degree. “If the vaiue of the property or services
stolen exceeds $50,000, or if the offender obtains the
property through certain types of extortion, the offense is
grand larceny in the second degree, a class C felony. N.Y.

Penal Law § 155.407

Defendants knowingly obtained or used, or endeavored to
obtain or use, Plaintiffs’ property with “feionious
intent,” either temporarily or permanently, to deprive

Plaintiffs of her right to or a benefit from the property

 

? New York Consolidated Laws, Penal Law - PEN § 155.05 Larceny

Larceny includes a wrongful taking, obtaining or withholding of another's property, with the intent
prescribed in subdivision one of this section, committed in any of the following ways: By extortion.

A person obtains property by extortion when he compels or induces another person to deliver such
property to himself or to a third person by means of instilling in him a fear that, if the property is not so
delivered, the acter or another will:

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.

 
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 24 of 67 :

or appropriate the property to Defendants’ own use or to

the use of any person not entitled to the property.

Between September 2018 up to October 2018, Plaintiffs
presented Defendants written demand for either the prompt
return of Plaintiffs’ property or allow to Plaintiffs

access to that property which was ignored.

 

As of the date of filing this lawsuit -- which is more than
thirty (30) days after the date on which the written demand
was served -- Plaintiff's demands for return of the stolen
property have gone unfulfilled, as Defendants have not
delivered to Plaintiffs the monetary value of Plaintiff's

account when misappropriated by the Defendants.

As a direct and proximate result of Defendants’ actions and

omissions, Plaintiffs have suffered damage.

 

RESERVATION OF RIGHTS

53. Plaintiff, reserve the right to further amend this
Complaint, upon completion of their investigation and
discovery, to assert any additional claims for relief

against Defendants or other parties as may be warranted

 

LAURA VENTOSO V5. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
a

under the circumstances and as allowed by law.

PRAYER FOR RELIEF

54. WHEREFORE, Plaintiffs Laura Ventoso prays for relief

and judgment as follows:

1

55. A declaration from this Court that this action is a
proper;

56. A judgment awarding Plaintiffs restitution, including,
without limitation, disgorgement of profits and unjust

enrichment that Defendants obtained as a result of their

unlawful, unfair, and unlawful business practices and
conduct;

57. Preliminary and permanent injunctive relief compelling
Bittrex to honor its account holders’ demands for
withdrawal of funds -- whether they be in the form of
cryptocurrencies or in the form of cash -- from their
respective Bittrex accounts;

58. Requiring an accounting cf Bittrex finances and assets

LAURA VENTOSO Vs. BILL SHIHARA, BITTREX, LLC., BITTREX, INC.
Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 26 of 67.

raised in the United States of America since its creation
by an independent auditor appointed by this court ;

59. Imposing a constructive trust over the funds and
assets of Bittrex until a full investigation is complete
by an independent auditor assigned by this court.

60. Ordering rescission of the investments made by
Plaintiff in Bittrex, and/or compensatory damages in an
amount in excess of $70,000 US Dollars ;

61. Awarding Plaintiff pre-judgment interest at the
statutory rate of 9% pursuant to CPLR §§ 5001 & 5004,
which as of January 31, 2019 amounts to $6,003;

62. Awarding Plaintiff’s Non-For-Profit of choice $100
million in punitive damages to develop a National
Regulatory Code of Cryptocurrency and Token, on account
of Defendants’ intentional, deliberate, malicious,
willful, and wanton conduct as alleged above;

63. An injunction preventing BILL SHIHARA from disposing
of any asset and the proceeds of any sale until the
financial audit and investigation is complete thereof;

64. Granting such other and further relief as this Court
may deem just and proper.

65. Awarding Plaintiff, the cost of this action, including

LAURA VENTOSO V5, BILL SHIHARA, BITTREX, LLC., BITTREX, INC,
: ° oO " . ~ : " - — ———E

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 27 of 67

reasonable allowance for Plaintiff’ s attorneys’,
representatives’ and experts’ fees; and

66. Granting such other and further relief as this Court
may deem just and proper.

67. Prejudgment And Postjudgment Interest;

JURY TRIAL DEMANDED

Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a
trial by jury in this action of all issues so triable.

Date: New York, NY

April 22, 2019 Ace.
xsl

pibse Plainti #: Laura Ventoso
140 West 69th Street Apt 72A
New York City, NY 10023

(646) 770-7526

Email: LauraVentoso@qmail.com
With the Assistance of:
PEOPLES’ RIGHTS

And Thomas Lee

220 East 42nd Street 24 FL
New York, NY 10017

LAURA VENTOSO Ys. BILL SHIHARA, BITTREX, LLC., BYTTREX, INC.
 

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 28 of 67

Exhibit A

NEW YORK STATE

DEPARTMENTof

 

Andrew M, Cuomo Linda Lacewell
Governor Acting Superintendent

April 10, 2019
Via Certified Mail (Return Receipt Requested) & Kmail

Bil! Shihara, Chief Executive Officer

Bittrex, Inc.

Seafirst Fifth Avenue Plaza
800 5" Avenue, Suite 4100
Seattle, WA 98104

600 Bellevue Way NE
Suite 200
Bellevue, WA 98004

Re; Application of Bittrex, Inc. for a License to Engage in Virtual Currency Business Activity
Pursuant to Part 200 of Title 23 of the New York Codes, Rules and Regulations, and to Engage
in Money Transmission Activity under the Article 13-B af New York Banking Law

Dear Mr, Shihara:

Reference is made to the Bittrex, Inc. (“Bittrex”) application dated August 10, 2015 to engage in Virtual
Currency Business Activity pursuant to 23 New York Codes, Rules and Regulations (“NYCRR”) Part 200
and to its application dated July 27, 2018 to engage in money transmission activity pursuant to Article 13-
B of the New York Banking Law,

As you are aware, Bittrex has been engaged in Virtual Currency Business Activity in New York under the
terms of a “safe harbor” permitted by the New York State Department of Financial Services (“the
Department”), The Department, in recognition of the innovative and evolving nature of the virtual currency
sector, permitted appticants to engage in Virtual Currency Business Activity under a “safe harbor” during
the pendency of a license application. As you are also aware, throughout Bittrex’s application process, the
Department worked steadily with Bittrex to address continued deficiencies and to assist Bittrex in
developing appropriate controls and compliance programs commensurate with the evolving nature of the
sector. Since the submission of Bittrex’s application, the Department has issued several deficiency letters,
among others, regarding Bittrex’s Bank Secrecy Act /Anti-Money Laundering (“BSA /AML”) and Office
of Foreign Assets Control (“OFAC”) compliance requirements, and coin listing process. It further bas
extensively engaged with Bittrex to outline the necessary steps to satisfy the Department’s licensure
requirements. Due to the number of unresolved items, in February 2019, a team of examiners from the
Department conducted a four-week on-site review of Bittrex’s operations at the company’s Seattle and
Washington, D.C., offices. This included a sampling of transactions dated between January 1, 2017 and
December 31, 2018.

Title 23 NYCRR Part 200 requires an applicant for a virtual currency license to demonstrate the “ability to
comply with the provisions” of licensing requirements, This includes implementing an effective

|
 

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 29 of 67

ExhibitA

BSA/AML/OFAC compliance program (as well as other measures) to protect customers and the integrity
of the virtual currency markets, Title 23 NYCRR Part 200.6 and Article 13-B of the New York Banking
Law direct the Department to investigate the financial condition and responsibility, financial and business
experience, and character and general fitness of an applicant for either a money transmitter or virtual
currency license.

Based on the Department’s extensive review of the information submitted and the Department’s recent
review of Bittrex’s operations, the Department hereby denies the applications due to the applicant’s failure
to demonstrate that it will conduct its business honestly, fairly, equitably, carefully and efficiently within
the purposes and intent of the provisions of Title 23 NYCRR Part 200 and Article 13-B of the New York
Banking Law, in a manner commanding the confidence and trust of the community. The Department’s
determination was based primarily on the following: deficiencies in Bittrex’s BSA/AML/OFAC
compliance program; a deficiency in meeting the Department’s capital requirement; and deficient due
diligence and control over Bittrex’s token and product launches.

A. INADEQUATE BSA/AML/OFAC COMPLIANCE PROGRAM

To prevent illegal money laundering and the evasion of economic sanctions put in place to support U.S.
national security objectives, the Department requires an entity’s BSA/AML/OFAC compliance program to
include, at a minimum, the following:

Risk-based internal policies, procedures and controls to ensure ongoing compliance;

A designated compliance officer with appropriate level of authority and responsibility;
Training of employees with respect to BSA/AML/OFAC compliance,

Independent testing of the compliance program; and

Risk-based procedures for conducting customer due diligence, including the development of
customer risk profiles and procedures to verify the beneficial owners of corporate customers.

Bittrex’s BSA/AML/OFAC compliance program fails to meet these requirements as follows:
1. Inadequate Internal Policies, Procedures and Controls:

Bittrex’s current policies and procedures are either non-existent or inadequate. For example, they do not
provide for a strong framework of controls and monitoring to timely detect and report suspicious activities
and interdict on a real-time basis all prohibited transactions in compliance with OFAC requirements.
Bittrex’s policies and procedures also do not contain clear guidance for selecting transactions for review,
or what process will be taken to review an alert for a Suspicious Activity Report (SAR) filing or closing of
an account,

No BSA/AML/OFAC compliance program would be adequate or effective if it were not based on a
comprehensive risk assessment of an entity’s operations, customers and geographies. Bittrex’s risk
assessment does not comprehensively assess the risks associated with its cryptocurrency activities, products
offered, nor its customer base or geographies of operation. It also does not contain an analysis of the
methodology used to support any of the ratings given to the risk areas assessed, including a “moderate” risk
rating assigned to its BSA/AML/OFAC compliance program.

Bittrex’s OFAC compliance procedures lack a robust process to remain up-to-date with current OFAC lists.
The OFAC lists are continually updated to include all entities, such as terrorist groups and foreign regimes,
subject to U.S, sanctions, Also, Bittrex’s screening process does not use available technologies that would

2

 
 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 30 of 67

Exhibit A

identify the misspelling of names, typographical errors and variations of foreign names. During the
February review of Bittrex’s operations, the Department’s examiners found that due to such inadequacies,
a large number of transactions for customers domiciled in sanctioned countries (including Iran and North
Korea) had passed through screening and were processed. Additionally, Bittrex has developed certain
practices that are inconsistent with its existing policies and procedures, such as excluding corporate and
cash customers from its transaction monitoring,

Further, Bittrex’s transaction monitoring and sanctions compliance program is based on manual processes
rather than readily avaitable automated processes. For example, Bittrex has developed 21 filtering or
detection scenarios for monitoring and detecting suspicious activities. However, its manual transaction
monitoring does not incorporate all 21 filtering or detection scenarios in its alert review process for potenti al
SAR filings, Furthermore, while the manua! program outlines certain processes for decision making
regarding SAR filings, such as closing of accounts or approvals, these processes have been inconsistently
applied and a sample of SARs filed demonstrated clear deficiencies. Also, a review of sample transactions
by the Department’s examiners has revealed inconsistencies with, and violations of, Bittrex’s own policies
and procedures. This includes the violation of Bittrex’s multiple account policy, as well as inadequate
quality control of transactional data. As such, Bittrex’s compliance program is clearly deficient particularly
given that Bittrex has a customer base of approximately 1.67 million users spread across multiple countries
(including approximately 35,000 New York-based users), offers 212 cryptocurrencies on its exchange and
processed over 100 million transactions annually during 2017 and 2018.

The corporate governance and oversight of Bittrex’s Board of Directors is lacking, as partially evidenced
by the fact that none of the minutes of the Board of Directors reviewed by the Department's examiners
contained any substantive discussion relating to BSA/AML/OFAC issues.

2, Lack of Qualification or Effectiveness of the Compliance Officer:

The severity of the deficiencies in Bittrex’s BSA/AML/OFAC compliance program raises significant
concerns for the Department as to the experience, level of authority and effectiveness of the Compliance
‘Officer in discharging his responsibilities.

3. Lack of Adequate Training of Employees:

The severity of the deficiencies in Bittrex’s BSA/AML/OFAC compliance program is indicative of a lack
of a comprehensive training program, The Department’s concern regarding the lack of training is
compounded as recent hires within the compliance team do not have the requisite BSA/AML/OFAC
knowledge or expertise. During their revicw, the Department’s examiners found that BSA/AML/OFAC
training was not extended to certain staff who were engaged in filing SARs on a batch basis, which is not
permissible.

4. Inadequate Independent Testing of the Program:

Bittrex had retained an external firm to conduct independent testing of its BSA/AML/OFAC compliance
program. The firm issued an audit report in January 2019. However, the report failed to reflect the audit
review period and failed to assess and evaluate the overall integrity and effectiveness of Bittrex’s
compliance program. Additionally, Bittrex refused to comply with the request of the Department’s
examiners to share with them the engagement letter between the cxternal audit firm and Bittrex. A review
of the engagement letter would likely have shed additional light on such independent testing, including the
scope of the audit.

 

 
 

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 31 of 67

Exhibit A

5. Inadequate Customer Due Diligence:

Bittrex’s Customer Identification Program, Know Your Customer, and Customer Due Diligence are
seriously deficient as evidenced by the findings of the Department’s examiners during their review of
sample transactions. For example, examiners found that a large number of transactions were missing
required tax identification numbers, customer names, or birthdate related information. Others reflected
missing or inaccurate addresses or contained foreign references without corresponding translations, The
examiners also found that a substantial number of aliases (¢.g., “Give me my money,” “Elvis Presley,”
“abc-abc,” “Donald Duck,” and other clearly false names) and obscene terms and phrases are used in
identifying accounts at Bittrex. Also, the “Active Customer File” reviewed by the examiners identified
several transactions involving customers from OFAC sanctioned countries.

Additionally, Bittrex has contradictory policies or procedures for identifying ultimate beneficial owners of
corporate customers. For example, one procedure states that, for non-publicly traded corporate customers,
beneficial owners will be determined at a 10% level of ownership, A second procedure contradicts the other
by requiring such determination to be set at a 25% level of ownership. During their review, the examiners
found that 60% of the sample of the corporate customer files did not contain any evidence of due diligence
to determine their ultimate beneficial owner(s).

B. LACK OF ADEQUATE DUE DILIGENCE IN LAUNCHING TOKENS OR PRODUCTS

Biltrex’s “Token Review Policy and Process U.S,” dated November 7, 2018 provides guidelines for the
review and launch of tokens and products on its exchange. However, during the examiners’ review of a
sample of 15 tokens, they were unable to assess compliance with this policy. This was due to the fact that
partial files were provided to the examiners, and moreover, actual compliance in certain files could not be
established. For example, in some cases where the token applicants had refused to complete their
applications — and in one case where there was no application on file at all — the tokens were nevertheless
accepted for trading and allowed to trade.

C. INADEQUATE CAPITAL
Bittrex has not indicated its agreement to comply with the Department’s capital requirement.
D. DENIAL OF APPLICATIONS AND CEASE AND DESIST ORDER

Based on the above, Bittrex has failed to demonstrate responsibility, financial and business experience, or
the character and fitness to warrant the belief that its business will be conducted honestly, fairly, equitably
and carefully within the purpose and intent of Title 23 NYCRR Part 200 and Article 13-B of the New York
Banking Law and in a manner commanding the confidence and trust of the community. Therefore, the
applications are hereby denied.' Effective April 11, 2019, Bittrex must immediately cease operating in New
York State and doing business with New York State residents.” Failure to immediately cease such operation

 

' Please also note that the applications are being returned to Bittrex with this letter and that, pursuant to 23 NYCRR
§ 200,5 and New York Banking Law Article 13-B, the application fees submitted by Bittrex will not be refunded.

? Tile 23 NYCRR § 200.21 provides, in part, that an applicant that applies for a license “within 45 days of the effective
date of this regulation” shall “be deemed in compliance with the licensure requirements of this Part until it has been
notified” that “its applicalion has been denied, in which case it shall immediately cease operating in this state and
doing business with New York State Residents.”

4
 

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 32 of 67

Exhibit A

and business may subject Bittrex to all applicable penalties for, and enforcement action in regard to,
violation of the requirements of Title 23 NYCRR Part 200 and New York Banking Law Article 13-B.

|

Within 14 days from the date of this letter, please submit to the Department written confirmation that Bittrex
| has immediately ceased operating in New York State and doing business with New York State residents.
In addition, within 14 days from the date of this letter, please provide a plan for how Bittrex plans to wind
down its business with existing New York customers. This includes the wind down or transfer of positions
and transactions, and the safe custody of assets involying New York residents, as appropriate, within 60
days from the date of this letter.

Sincerely,

UL

Daniel Sangeap

Deputy Superintendent & Deputy Counsel

New York State Department of Financial Services
One State Street, New York, NY 10004-1511
 

Case 1:19-cv-03589- PAE Document 1 Filed 04/23/19 Page 33 of 67

NYDFS: Why We Rejected Bittrex's Application for a BitLicense - CoinDesk 4/21/19, 3:53 PM

Exhibit B

Blockchain 101 Technology Markets Business Data & Research Events Search

sealing AG Lievetopers! lichels ta Consensus Aco Only iGo Regrler Pocay!

 

| : Bitcoin ©5238

¥ S AG (77
*

: a A | Ethereum HGS
BIG (5
Litecoin 7a
ue 6.77% (5
XRP hOB!
: -2.1706% (-0.04

Bitcoin Cash p25

ee 3.98% (-42

 

C2 + wh: ba, ha “a Al

Shirin Emami ES) OPINION
© Apr 18, 2019 at 19:00 UTC ~~ Updated Apr 13, 2019 at 20:40 UTC

UPDATE (April 18 20:30 UTC): This article hus been updated to include a response from Gittrex at the
bottom.

Shirin Emami is the executive deputy superintendent for banidng at the New York State Department of
Financial Services.

Bittrex purportedly aims to get the facts straight about the denial of its license applications by the New
York State Department of Financial Services (DFS) in recent statements to the media (including
CoinDesk). But, the cryptocurrency exchange leaves out the context necessary to understand its failures
to comply with BFS’s licensing requirements, it continues to misstate the facts and it presents a
misleading oicture about the denial.

First, Bittrex claims that DFS did not provide guidance to the company and that the company’s
applications sat on DFS's desk “for years.” These statements are untrue.

Bittrex either misunderstands or misrepresents the meaning of guidance from a regulator in the context
of a license application. DFS’s guidance consists of informing an applicant of the regulatory requirements
for a license and pointing cut deficiencies that need to be addressed before a license is granted. The
corrective work to address deficiencies remains the applicant’s respansibility.

Throughout the application process, Bittrex was repeatedly informed of the regulatory requirements for
the licenses it sought and provided with letters describing its deficiencies so the company could address
them. Instead, the company spent many rounds of interaction with DFS either promising compliance and
failing to deliver it, or trying to persuade DFS that, unlike our other regulated firms, it did not have to
comply

Bittrex's Initial applicatian had many deficiencies, including weak customer due diligence, a lack of
transaction monitoring, and an absence of experienced compliance staff. DFS staff repeatedly

https://www.coindesk.com/nydfs-why-we-rejected-bittrexs—application-for-a-bitlicense Page 1of 4

 

 
 

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 34 of 67

NYDEFS: Why We Rejected Bittrex's Application for a BitLicense - CoinDesk

communicated to Bittrex the department's concerns regarding these deficiencies. Bittrex repeatedly
promised improvements and solutions, but ultimately failed to meet the requirements.

Transaction monitoring

Bittrex's story of a commitment to compliance is wholly undermined by key omissions concerning Its
long-term transaction monitoring noncompliance. According to an American Banker article, “[the
company’s chief compliance and ethics officer, Jchn] Roth said the company has a suspicious transaction
monitering process that’s partially automated and partially manual. It had been taking steps to fully
automate it.”

In fact, OFS repeatedly informed Bittrex that it needed a robust transaction monitoring system. After
promising that a transaction monitoring system would be implemented well before 2018, Bittrex finally
hired campliance staff to create one in early 2018. After nearly a year of work, Bittrex rolled out what
turned out to be a manual transaction monitoring system in December 2018, only capable of handling a
small volume of transactions, lacking the comprehensive and accurate risk assessment that must
underlie any compliance program.

A transaction monitoring system that is not based on comprehensive risk assessment and uses only
transaction size to select targets for scrutiny cannot be called a risk-based system. Attempting to pass off
a wholly inadequate limited-capacity manual system, while Bittrex was using rapid fire electronic systems
ta process millions of trades, could only be bad faith or extremely bad judgment.

If Bittrex continues to tout this December 2018 system as in any way adequate after being clearly told of
its shortcomings, it Is either evidence of an intent to mislead regulators and markets, or evidence of
genuine ignorance.

Customer iD

Moreover, Bittrex’s grossly inadequate transaction monitoring system Is exacerbated by an additional
deficiency: incamplete or missing customer identity data,

" Withoul accurate customer names, any pretense at customer due diligence or other compliance,
including compliance with Office of Fareign Assets Control (OFAC) sanctions, is a sham.

As to its customer due diligence failures, Bittrex claimed 10 media outlets that “the fake accounts cited by
the regulator were not active ones.” But, in fact, more than 70 percent of the “fake name” accounts
sampled by DFS had been active accounts at some point, and some still contained funds at the time of
DFS's on-site review in 2019 of Bittrex’s operations.

Mere troubling, in a further sample taken to test customer due diligence processes, 39 percent of
sampled accounts had no name associated with the account, never had their identification checked, and
could not possibly be checked for OFAC or other compliance. When Bittrex delivered iis new transaction
monitering system in December 2018, it had solved nothing concerning the defective due diligence, nor
did it address the scale of transaction monitoring needed.

Bittrex's grass lack of compliance has consequences. When DFS examiners sampled accounts in 2019,
their small sample identified two North Korean accounts. More may exist. Atleast one North Korean
account was active into 2017. At least two tranian accounts were stil! active in the Bittrex system when
DFS examiners visited Bittrex in 2019, and potentially usable.

Listing criteria

Bittrex also attempts to shirk responsibility for the coins it decides to list on tts exchange, stating that
some coins are decentralized. This is irrelevant since it ignores the fact that listing decisions are made by
Bittrex, which has an obligation to conduct appropriate due diligence on all types of assets, and then
obtain approval for them from DFS, as required by the DFS Virtual Currency Regulation.

What's more, Bittrex admitted to using an informal process for coin-listing decisions, without systematic
documentation. This is just another example of the company’s lackadaisical approach to all aspects of
compliance.

Bittrex also objected to DFS’s standard supervisory agreement, which contained provisions that have

https://www.coindesk.com/nydfs-why-we-rejected-bittrexs-application-for-a-bitlicense

Exhi

4/21/19, 3:53 PM

bit.B
It, iene cae, be Cb ok

Ci: Pisa taepphy Ghreiers air wlan he
i

 

 

PEAYT [eo 1
ric Prsciin Slayely
b Eeferaici Wootors! -

fw  Chatenan J. Chasia

Sale 8 ea de Aram ae

Sign Me Up

  

ddsa
Let us know here »

aE Rek i rade Sono

Page 2 of 4

 

 
 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 35 of 67

NYDFS: Why We Rejected Bittrex's Application for a BitLicense - CoinDesk

been applied to all prior applicants, and which are either required by the Virtual Currency Regulation or
are an implementation of its provisions. These supervisory agreement provisions require pre-approval of
new products, pre-approval of mergers and acquisition transactions, and set forth a capitalization formula
that implements the regulation’s capitalization requirement.

DFS's 2019 visit to Bittrex was Intended to be primarily a review of Bittrex’s Bank Secrecy Act (BSA), anti-
money-laundering (AML) and OFAC compliance program in the context of its pending applications. It was
the final confirmation of the company’s inability to meet the regulatory requirements for the licenses it
sought.

Bittrex made promises and representations to obtain virtual currency and money transmission licenses in
New York, was given every reasonable opportunity by DFS to meet the required regulatory requirements
and was denied because it failed to deliver.

Editor’s note: In response to this op-ed, Bittrex provided the following statement.

"At its core, the New York DES is overstepping its regulatory authority and changing rules and
guidelines on the fly. The sheer fact of the matter is that, despite all of the supposed concerns the
NY DFS has claimed, it was willing to agree to a supervisory agreement with Bittrex and grant a
BitLicense in January 2019. It was not until Bittrex attempted to negotiate the proposed agreement —
and its regulatory overreach — that the NY DFS took such a combative stance as evidenced by the
following actions:

+ in an attempted power grab, the NY DFS tried to require things in the supervisory
agreement that they otherwise couldn't have asked for under existing BitLicense and
Money Transmission License regulations. No other state requires the business-crippling
provisions that the NY DFS wanted to implement and Bittrex has successfully worked with
regulators to gain license approvals in dozens of other states.

« The NY DFS chose to ignore its own rules to include (Rule 504.3} which allows for “manual
or automated” transaction monitoring — and then ignored the fact that Bittrex will have fully
automated transaction monitoring by this month.

* The NY DFS chose to hold Bittrex to standards where none previously existed, There are
no standards for listing coins by any entity and Bittrex tried to get DFS to provide a
standard, but they could not.

« The actions of the NY DFS show that it was focused on retribution, rather than consumer
protection. Bittrex continues to deny the use of its platform by any citizens of North Korea
or citizens of Iran in 2019. However, if the NY DFS found that evidence as it claims, why did
it not share that intelligence with Bittrex in order to remedy or understand the situation?

“By attacking a smalt company that applied in good faith for a license from DFS, DFS has
demonstrated that companies should be wary about sharing information with them.

“In addition, the personal and vindictive nature of the NY DFS’s actions is apparent and it,
unfortunately, will only hurt the ability of New York consumers to leverage the benefits of blockchain
technologies. Sittrex jooks forward to warking with customers and regulators across the

United States and around the world where we are currently providing safe, secure and Innovative
digital trading platforms.”

New York skyline image via Shutterstock.

https://www.coindesk.com/nydfs-why-we-rejected-bittrexs-application-for-a-bitlicense

4/21/19, 3:53 PM

Exhibit B

Page 3 of 4

 
 

Case 1:19-cv- -03589- PAE Document 1 Filed 04/23/19 Page 36 of 67

New York Rejects Sittrex Exchange's BitLicense Application - CoinDesk 4/21/19, 3:53 PM

Exhibit B-2

Blockchain 101 Tectinology Markets Business Oala & Research Events Search

Callog All Provelooers! Tigheis in Carmsedsts Are Oily S090 Regi isher blocky!

 

Bitcoin a My 2383
#5 (FE

Ethereum BIGE
: “316% (-f
Litecoin Ab
: “6.77% (5

XRP OLS.
nat 2.1703% { GOt

Bitcoin Cash $295

New “ork Rejects Bittrex Exchange’s 7 297% (1
SiLicense Application

wg i os iy? {s) c i
oat | Nikhllesh De GW i NEWS
. ® Apr 10, 2019 at 17:16 UTC ~—- Updated Apr 10, 2019 ai 24.21 UTC

The New York Department of Financial Services rejected Seattle-based crypto exchange Bittrex’s
application for a BitLicense Wednesday.

Ina letter published by NYDFS, the NY regulator explains that a number of factors contributed to the
rejection, the first such action in two years.

“Throughout Bittrex’s application process, ihe Depariment worked steadily with Bittrex to address
continued deficiencies and to assist Bittrex in developing appropriate controls and compliance programs
commensurate with the evolving nature of the sector,” wrote Daniel Sangeap, deputy superintendent
and deputy counsel at NYDFS.

The regulator “issued several deficiency letters” since the exchange first sugmitted an application,
addressing Bittrex’s anti-money laundering procedures, Office of Foreign Assets Control compliance and
its coin listing process.

However, a number of concems remained unaddressed, Sangeap wrote.

The letter goes into detail, saying that “Bittrex’s current policies and procedures are either non-existent
or inadequate,” questioning the “level of authority and effectiveness of the Compliance Officer,” saying it
may have an inadequate training program for employees and raising a number of other issues.

Bittrex's chief compliance officer is Jchn Roth, a former Department of Homeland Security Inspector
General who's also spent time at the Department of Justice (as a special counsel for International money
laundering policy} and was a member of the National Commission on Terrorist Attacks Upon the U.S.
(more commonly known as the 9-11 Commission).

Bittrex CEO Bill Shihara told CoinDesk that Roth developed the exchange’s compliance program.

Disputed claims

httes://www.coindesk.com/new-york-rejects-bittrex-exchanges-bitlicense-application Page 1of 4

 

 
 

 

 

Case. 4: 3589- PAE Document 1 Filed 04/23/19 Page 37 of 67

New York Rejects Bittrex Exchange

abtisy ae O39 tian - Coi

Ina statement, Bittrex disputed the regulator's findings and said it has already begun addressing many of
ihese concerns, (Read the full statement below).

Sangeap's letter pointed to Bittrex’s OFAC screening process, saying it may not be able to identify
misspelled names, that its monitoring process is manual rather than automated and that the exchange’s
“active customer file” indicated that Bittrex processed "several transactions involving customers from
OFAC sanctioned countries.”

Compliance chief Roth teld CoinDesk that while some residents of Iran were able to trade on the
exchange in 2017 due fo “an unintentionai gap” in its compliance procedures, these accounts were
suspended in October of that year.

“We disabled the accounts ... and immediately reported, then reported it in more detail in January 2018,”
he said. “No one from an OFAC sanctioned country has traded since October 207."

Customer due diligence was ancther highlighted issue.

Accarding to NYDFS, some of the accounts at Bittrex are identified by “clearly false names” such as
“Elvis Presley,” "Danald Duck,” “Give me my money” and “abc-abc,” as well as “obscene terms and
phrases” (no examples were provided).

In its statement, Bittrex said NYDFS’ sample came from 2017, but that the exchange has implemented
more stringent customer Identification processes since, going so far as to disable any accounts which do
not meet its “enhanced verification standard.”

Roth elaborated, saying that “none of the accounts [with bogus names] were active accounts,” adding:

“They couldn't trade, they couldn't withdraw money, they couldn’t engage In any economic activity
because Lhey weren't enhanced verified ... That doesn’t get mentioned in the letter anywhere, that
those folks never traded.”

Coin diligence

One section of the letter, titled "lack of adequate due diligence in launching tokens or products,” states
that examiners from NYOFS were “unable te assess compliance” with the exchange’s own token review
policy when locking at a random sample of 15 cryptocurrencies.

“This was due to the fact that partial files were provided to the examiners, and moreover, actual
compliance in certain files could not be established,” Sangeap said. Some tokerts were listed despite
some applicants refusing to complete the necessary paperwork — “and in one case ... there was no
application on file at all.”

The exchange offers more than 200 cryptocurrencies to its customers, including through an OTC trading
desk launched earlier this year.

In its statement Wednesday, Bittrex said NYDFS presented a supervisory agreement to the exchange
which would have allowed it to offer anly 10 cryptocurrencies.

According to Roth, this list included bitcoin, bitcain cash, bitcoin cash SY, litecoin, ether, ethereum
classic, Stellar lumens, cardana, XRP and dageccoin

“This would have prohibited Bittrex from listing coins that are offered to New York residents by other
BitLicensees,” the statemem said. “NYDFS5 reserved the right to order us to withdraw coins at any time.
Additionally, DFS would be able to prohibit offering tokens to NY residents, even if other NY BitLicense
holclers were able to offer the tokens.”

Shihara elaborated, saying that NYDFS “also wanted the right to contro] what tokens we trade with any
of our U.S. customers,” meaning the 49 non-NY states and the District of Calumbia

These terms were unacceptable to Biltrex, the company said, and it refused to sign the agreement.

Leaving NY

https://www.coindesk.com/new-york-rejects-bittrex-exchanges-bitlicense-application

4/21/19, 3:53 PM

Exhibit B-2

 

 

Be ha cca Fae Cs kk
Pris Pleven Suppdy Chains aril tteir ke
PhAVLES |

& Bae Piscinit Supply

cs Eaware Waoorclleard

se Ghat J. OC hieita

Ache!

an

SShegey WM Brava HWE fe ae

Sign Me Up

Rigas oy erst bonyasy cuban ge?

Let us know here »

Page 2? of 4
 

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 38 of 67

New York Rejects Bittrex Exchange's BitLicense Application - CoinDesk 4/21/19, 3:53 PM

Exhibit B-2
Bittrex has 14 days to confirm to NYDFS that the exchange has ceased conducting business in New York
and create a plan to wind down any existing business with state residents, according to Sangeap's letter.

The exchange will have 60 days in tota! to transfer any assets it custodies for New York residents and
transfer any positions or transactions.

An NYDFS spokesperson told CainDesk that there is no appeals process for the rejection, though Bittrex
can reapply for a BitLicense.

Shihara told CoinDesk that the exchange was not making any profits in New York due to its high
compliance costs, but the exchange operated in the state anyway “because we really felt strongly that
the taxes that we paid for operating our business in the U.S. are worth it.”

“[It’s] difficult to say if we'll reapply for the BitLicense,” he added, but if NYDFS updates its regulatory
framework to match how quickly the technology changes, he hapes to bring Bittrex back to the state.

In the meantime, Roth noted, Bittrex will develop Internal controls to prevent any NY residents from using
the exchange.

“We don't know what those are yet but we'll have to do something,” he said.

Read Biftrex’s full statement:

Bittrex Stalement by CoinDesk on Scribd

UPDATE (April 10, 21:25 UTC): This article has been updated with additional information, a statement
from Bittrex and comments from two Bittrex execs.

image of Kiran Raj, Chief Strategy Officer af Bittrex, via CoinDesk archives

https://www.coindesk.com/new-york-rejects-bittrex-exchanges-bitlicense-application Page Jof 4
tt

oe

tl

 

J]

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/19 Page 39 of 67

Exhibit B-3

Bittrex Retweeted

CoinDesk @ @coindesk » Apr 10 Vv
UPDATE: @BittrexExchange execs tell CoinDesk that @NYDFS wanted to control
what tokens the exchange could trade with non-New York customers.
Comments added to story.

CoinDesk @ @coindesk

JUST IN: @NYDFS has rejected @BittrexExchange's application for a
BitLicense, citing "inadequate" AML compliance among other reasons.
ow.ly/ISWH50pLadtf @nikhileshde reports

QO 14 Tl 67 ©) 154

Bittrex Relweeted

Bittrex International @Bittrexintl - Apr 14 v
New Market Update: The USDT-ONT market on bittrex.com is now open for
trading. For more information about Ontology (ONT) visit: ont.io
@OntologyNetwork #Bittrex SONT

 

 
 

 

 

Bittrex hires two former Homeland Security chiefs, Amazon security exec - Business Insider

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/19 EY OB it °c | angne, a:21 PM

BUSINESS ;
INSIDER TECH FINANCE POLITICS STRATEGY LIFE ALL

Under-fire crypto exchange Bittrex is hiring 2
ex-government security officials and a former
Amazon exec

Oscar Williams-Grut Dec. 15, 2017, 3:52 AM | C) (2) (--) .

VIDEOS YOU MAY LIKE by Tabeola

Car builders make
hot rods out of
World War II fighter
plane belly tanks

 

Why this chef never

Former Homeland Security Inspector General John Roth has joined pus _ ina
Bittrex. REUTERS/Yuri Gripas sandwic

¢ Bittrex hires two former Homeland Security officials

The Giantu K50 is
China's first
electric supercar
coming to the US

and Amazon security chief as executives.

e Bittrex was criticised by customers over withdrawal

and customer service issues.

Millennials make up
35% of US pet
owners and are
spending more on

"pump and dump” scams on the exchange. pet food than any
; other generation

¢ Business Insider has also reported on the existence of

https://www, businessinsider.com/bittrex-hires-two-former-homeland-security-chiefs-amazon-security-exec-2017-12 Page 1 of 7

 
 

 

 

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/19 pPage dl af 6]
xh ibit C 4/19/19, 8:21 PM

Bittrex hires two former Homeland Security chiefs, Amazon security exec - Business Insider

LONDON — An under-fire US cryptocurrency exchange has
hired two former top government officials and a former

Amazon executive to beef up its management.
Las Vegas-registered Bittrex hired:

* Kiran Rajas chief strategy officer: Raj was a partner at
law firm O'Melveny & Myers and was formerly the Deputy
General Counsel of the Homeland Security Department. He

has also worked at the Justice Department.

* John Roth as chief compliance and ethics officer: Roth
was Inspector General of the Department of Homeland
Security prior to joining Bittrex and spent 25 years at the
Justice Department,

¢ Jim Waschak as chief operating officer: Waschak is a 12
year veteran of Amazon, most recently serving as director
of information security for Amazon's Worldwide Consumer
Organization.

The senior appointments come at a time when Bittrex is
facing criticism from customers and grappling with the
problem of market manipulation on its exchange.

Business Insider reported earlier this month that multiple
users of the exchange were complaining they were unable to
withdraw money and were left in the dark as to why. Bittrex
said the withdrawal issues are down to new identity
verification procedures and said they were hiring additional
support staff to deal with the backlog.

Business Insider has also reported on the existence of "pump
and dump" scams organised on the Bittrex exchange. A trader
who claimed te organise the scams told BI he had made
"hundreds of thousands" in profits and bought a Tesla. "We all
use Bittrex for market manipulation," the traders told BI.

https://www.businessinsider.com/bittrex-hires-two-former-homeland-security-chiefs-amazon-security~exec-2017-12

FROM THE WES by Taboola

3 Ways to Build Wealth Outside the
Stock Market
YieldStreet

9 Reasons This Electric Toothbrush is
Worth All The Hype

quip

SPONSORED FINANCIAL CONTENT

6 Credit Cards You Should Not Ignore If
You Have Excellent Credit nerdwalel

& Shockingly Lucrative Cash Back Card It
You Have Excellent Credit The Ascent

This Event on April 26th Could Push
Bitcoin To New All Time Highs chocse Yourselt
Financlal

Which emerging technologies provides
smarter investment research? Reliniiv

Five Words can help add $1000 more to
your Social Security Checks Saint Paul
Research

dianomi

POPULAR

Page 2 of 7
 

 

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/19 -Page.4? af 6 |
Exhibit Cc 4/19/19, 8:21 PM

Bittrex hires two former Homeland Security chiefs, Amazon security exec - Business Insider

Bittrex wrote to customers shortly after BI's first "pump and
dump" story warning them against "any type of market
manipulation, including pump groups."

Roth and Raj said in a joint op-ed in the Wall Street Journal on
Thursday: "Everyone in this industry can do better. That

 

includes the company we decided to join, But as blockchain

technology evolves and grows, we urge U.S. regulators to People are pooping more than
move carefully and judiciously to avoid driving more ever on the streets of San
Francisco

innovation outside the U.S. and harming the legitimate |
industry players." |
|

!
The pair said they "plan to work with our former government |
colleagues to bridge the gap between the industry and !
policymakers."

Bittrex CEO Bill Shihara, a former Amazon engineer, said:
"Our mission is to develop the most trusted cryptocurrency
exchange in the world, and we believe the breadth of
experience that these individuals bring will be critical to
achieving that goal.

"They will drive our enduring commitment to foster a secure
and regulated trading environment that creates more
opportunities for blockchain technology and the future of
finance and security."

Bittrex was founded in 2014 and had a 24-hour trading
volume of $3.2 billion over its exchange as of Friday, according
to CoinMarketCap.com.

Get the latest Bitcoin price here.>>

NOW WATCH: Everyone's talking about foldable phones,
but a few things need to happen before people start
buying them

https://www.businessinsider.com/bittrex-hires-two-former-homeland-security-chiefs-amazon-security-exec-201/7-12 Page 3 of 7
 

 

 

“case 1:19-cv-03589-PAE Document 1 Filed 0423/1 SE HIbnCE

 

    

Allrights reserved. i *:

€o~ . ie ww. crunchbase.com/search/unding_raundcAsoction avorvicw C0) © o m ;
crunchbase Re eee Cree Cenetitets rr QO, Search Cuunchbase TSM 4 TRY PRO FREE
BB Crunchtase Pro Funding Rounds ‘Toast
SEARCH
8k] Companies G@) Add Funding Rounda filler
& People ,
i=] Investors Ea 1-5 of 100,000+ resulis m 0.0075 GH statistics = G9 Columns 2} Timeline
$ Funding Rounds [>| Transaclion Name [=] Orgunhalian Naru . Funding Type [¥] . Money Raigad al : Announced Dale [=] .
i i
7+ Acquisitions oo. Series B - Shedul.c... Shedub.com Series 8 $20,000,000 Apr 11, 2019
@ Schools -
O 2: Suries B - Pilot | Al Pilot Series B $40,000,000 Apr 17, 2019
6) Events . ;
O 3.) "7 Series E-SilaNan. = [* | Sila Nanoteclnelogies Series E $170,000,000 Apr 16, 2019
0 Hubs -
4 Debt Financing - L.. Lyric Debt Financing $80,000,000 Apr 17, 2019
Q. My Searches O a a P
“= My Lists os. Ey serics 6 - ypic BB rc Seties B $80,000,000 Apr 17, 2019
™ Marketplace
@ Add New Profile Unlock the complete Crunchbase platform
wee Ph ta
Crunchbase Pro users can access the extensive Crunchbase dalaset wlth deeper, . Ea
powerful searches to find the companies, people, and news that are most important, . — — =. |
* Unlock the data aboul your search results so you have the information you need =— |
at your fingerlips :
About + Terms « Careers « Sitemap * Save dynamic searches and get notified when new companies, people or deals , ener
Editorial Pariners: Oath Tech meel your search eriterla -_
a

8 2019 Cruiichbase Ine '® tdentify trends and betier understand the market with advanced analysis tools | . !
 

Case 1:

 

1ECs Could Revive the Token Sale industry Oespite Bittrex' RAID Debacle | Finance Magnates

 

FINANCE
MAGNATES

 

 

 

W (https: / /twitter.com/financemagnates)

f (https: / /www.facebook.com/finance magnates)

in (https: / /www.linkedin.com/company/2255766/)

A (hitps: //www.financemagnates.com/feed/) + (https://t.me/tinancemagnatesnews)
@ (https: / /www.youtube.com/channel/UCaMiOoCluQLb_bEO_V2 kl_g/featured?

19-cv-03589-PAE Document 1 Filed 04/23/1 Ad of |
ite Bittrex' i Poe =1 4/22/19, 12:57 PM

(https: :/www-financemagnates.com/)

Contact us Newsletter Log In English

NEWS (HTTPS://WIWAW.FINANCEMAGNATES.COM/ALL-NEWS/)
INTELLIGENCE (HTTPS://WWiWW.FINANCEMAGNATES.COM/INTELLIGENCE/}
EVENTS (HTTPS://AWWW.FINANCEMAGNATES.COM/EVENTS/)

DIRECTGRY (HTTPS://DIRECTORY.FINANCEMAGNATES.COM)

THOUGHT LEADERSHIP (HTTPS: //WWIAW. FINANCEMAGNATES. COM/THOUGHT-LEADERSHIP/)

 

SEARCH Q
EM Home (https://wwy.financemagnates.com) > GryptoCurrency (hitps:/:
> News (https://www.financemagnates. ates

 

> 1EQs Could Revive the Token Sale Industry Despite Bittrex’ RAID Debacle

Analysis

IEOs Could Revive the Token
Sale Industry Despite Bittrex’
RAID Debacle

Bittrex recently attempted to hold an ‘Initial
Exchange Offering’ that almost resulted in a
disaster.

@ Rachel Mclntosh } News

{https //www. financemagnates. com/cryptocurrency/news/) (CryptoCurrency
(httos://www. financemagnates,com/cryptocurrency/)) | Wednesday, 27/03/2019 |
13:09 GMT+1

(IBITTREX ONS

INTERNATIONAL

 

https://www.financemagnates.com/cryptocu rrency/news/ieos-could-revive-tokens-bittrex-raid/

 

cryptocurrency/)

 

AIL FM News: (/all-news).
Nomura CE ; rns on J
Losses on Bretit,

/2 hours ago | i

 

   

Serena Williams
/4 hours ago

 

 

Page 1 of 12

 
 

 

 

Case 1:19-cv-03589- PAE Document 1 Filed 04/23/16 P 45 of
SHI t E. 4 4/22/19, 12:57 PM

IEGs Could Revive the Token Sale Industry Despite Bittrex' RAID Debacte | Finance Magnates

!
Photo: Rachel McIntosh bx

tRAID+Debacle+https://www.financemagnates.com/cryptocurrency/news/ieos-

ignates.com/cryptocurrency/news/ieos-could-revive-tokens-bittrex-raid/)
lancemagnates.com/cryptocurrency/news/ieos-could-revive-tokens-bittrex-
%27+RAID+Debacle&source=https://www.financemagnates.com)

AlD+Debacle&url hits: //www financemagnates.com/cryptocurrency/news/ieos- Related Articles

2 Industry Despite Bittrex' RAID Debacle&body=Checlc out this article from
‘s/iegs-could-revive-tokens-bittrex-raid/)

The days of the ICO craze are over. For a brief moment in history Uf
(https: //www.financemagnates.com/cryptocurrency/news/ethereum.  [2nbase Bcelves Funding
founder-vitalik-buterin-ico-bubble/), the new fundraising method was _(htips//www-financemagnates.com/ar
pulling in unprecedented amounts of capital; hundreds of millions— recaived-funding-from-tenis-star-
even billions of dollars went into funding thousands of new projects,
some of which had absolutely no technical substance.

 

Things have changed. A year of scams, failed projects, and hacks has
whittled down the investor pool into a group that is much more
skeptical, and much more aware of what can go wrong,

 

 

Discover Barcelona Trading Conference - A Top Tier Crypto Trading
Event (https://btconfio/2019/?
- = ium= ic_link)

Still, there have been some efforts to pump new life into the token sale
market. But what happens when those efforts go south?

US-based cryptocurrency exchange Bittrex made headlines earlier this
month that it was canceling a so-called "initial exchange offering” (IEO) _ i
Jess than 24 hours before the offering was set to begin. The IEO was Directat) | Categories:g.
. . : : . (https://directory.financemag
associated with RAID, a blockchain gaming company with headquarters
Cryplocurrency Bro’ yrs = 30 A

in South Korea. thttps://directon- ibemagnate
brokers/}

 

| The "IEO”: An Attempt to Rebrand ICOs?

ho

Bittrex originally announced that it would be launching the IEO-the
world’s ‘first-ever'-on March 11, The IEO was to be conducted similarly
to an ICO (initial coin offering), but with Bittrex as the hosting i,
platform. Allegedly, the fact that IEOs are held on established "
cryptocurrency exchanges could reduce the risk associated with buying
into an ICO that is hosted by the project itself,

ee
iL

Seine
*,

 

 

 

00:09

01:03

https://www,financemagnates.com/cryptocurrency/news/ieos-could-revive-tokens-bittrex-raid/ Page 2 of 12

 
 

 

 

IEQs Could Revive the Token Sale Industry Despite Bittrex' RAID Debacle | Finance Magnates

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/1 P 46,0f -
ote Aibi t rc. 1 4/22/19, 12:57 PM

 

 

 

 

The ICO Market is Fading

Amount of 1CO Capatal,
#8n

 

me a ae

source: ComOesk

 

 

"In the early ICO days
(https: / /www., financemagna ates.com ‘cryptocurrency/ news/cryptocurrencynewsanalysis-

 

-off/), sellers simply
built a website, nosted a wallet address and started the countdown
clock. It didn’t take long for hackers to exploit vulnerabilities,” wrote
Jeff Koyen, publisher of token sale evaluation site ICO Ranker, in an
email to Finance Magnates. ”Then along came vendors like ICOBox,
offering turnkey token sale services, including end-to-end security. But
even this was never foolproof. Hackers gonna hack.”

On the other hand, By hosting a token sale on a major
exchange, you're outsourcing security to someone
who’s probably much better at it,” Koyen continued.

 

"If You Broke Into Fort Knox, Would You

Steal the TVs?” (htlos.ficorankercoml)

Jeff Koyen, Pubjisher at

’"Think of it this way — Binance and Bittrex, toname CORnere0m.

two, already hold untold fortunes in crypto. If hackers can compromise
the exchange wallets or its user accounts, they're going siphon off
billions in BTC before worrying about a couple million from an IEO. If
you could break into Fort Knox, would you steal the ‘I'Vs?"

https://www.financemagnates.com/cryptocurrency/news/ieos-could-revive-tokens-bittrex-raid/ Page 3 of 12

 
 

 

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/1 P Az of |
Exhibit F-1 4/22/19, 12:57 PM |

IEOs Could Revive the Token Sale Industry Despite Bittrex' RAID Debacle | Finance Magnates

"IEOs aren't bulletproof. Nothing’s bulletproof in crypto. Exchanges get |
hacked, and centralized token sales are anathema to crypto OGs for
good reason. As the saying goes — not your keys, not your bitcoin. But
I still think IEQs can play an important role in crypto’s wider adoption
and the reinvigoration of public-facing token sales.”

could stir some interest (and some capital) in a stagnant token sale

And indeed, the idea that this re-branding of a traditional token sale
market has been circulating around the cryptosphere.

"Speaking as someone who misses the wild ICOs days, I like IEOs. They
have a bright, interesting and quite possibly very brief future,” Koyen
quipped.

Indeed, the IEO concept could be nothing more than a fleeting moment |
in token sale history. "That's how crypto works. It’s a Gibsonian |
experiment in accelerated Darwinism — forever adapting, often on-
the-fly, to remain defiantly independent of federal regulators and other

central agencies. Of course, skeptics decry the centralized aspects of
IEQs.” |

"Still, I get more excited about IEOs than STOs, which have become
boring vehicles for VCs and other unimaginative investors.”

Even if the IEO concept's fresh take on token sales does provide some
new and attractive features, the RAID debacle may have cast a long
shadow over the practice. Here’s what happened.

| For a Brief, Shining Moment, Everything Was OK

Following Bittrex’ announcement of the IEO, RAID delivered 17 billion
XRD (its native token) to Bittrex with the goal of raising $5.95 million.
A single XRD token was to be sold for 10 Satoshis (a Satoshi’ is one
hundred millionth of a single bitcoin); the minimum buy-in for the sale
was the equivalent of $10, and the maximum was $20,000.

The sale was all set to begin

(https: //www.financemagnates.com/cryptocurrency/news/bittrex-
international-to-debut-token-sale-with-xrd/) on March 15, 2019, at
10.00 KST time. Bittrex’ CEO, Bill Shihara, expressed his enthusiasm
for the sale: "We are committed to increasing adoption and moving the
blockchain revolution forward. The ability for projects like RAID to
innovate, advance, and promote the gaming industry on our platform is
a game changer for all involved and not just for RAID and our team,” he
said in an official statement (https://bittrex.zendesk.com/hc/en-
us/articles/360024869492-Bittrex-International-to-Host-RAID-Token-
Initial-Exchange-Offering-).

 

 

https://www.financemagnates.com/cryptocurrency/news/iecs-could-revive-tokens-bittrex-raid/ Page 4 of 12
 

 

 

‘Case 1:19-cv-03589-PAE Document 1 Filed 04/23/ P of
xhibit rc 1 4/22/19, 12:57 PM

IEOs Could Revive the Token Sale Industry Despite Bittrex' RAID Debacle | Finance Magnates

The arrangement was set to benefit Bittrex as well-in order to
participate in the IEO, token buyers were required to open a Bittrex
account themselves.

| Bittrex Cancelled the Sale

After all of the advertisements had been sent out, official statements
praising the collaboration had been made, and the tokens were set to
sell, Bittrex abruptly canceled the RAID [EO

(https: //www.financemapnates,com/cryptocurrency/news/bittrex-
international-cancels-raids-ieo/).

The cancellation reportedly came as a last-minute response to the
termination of a partnership between RAID and OP.GG, a 32-million-
user company started by Raid’s alleged co-founder, Cheonwoo Park.

fe DiddycarteriCO ~ Weiys aries we 2S 20
Vhotys ge Roe kil ental
You guys couldn't do simple research i¢ know these parinerships
were non existent? ['m honestly ashamed thal a big repulable
exchanges such as yourself can be myopic

fal Bittrex International

edie [ail

As soon as we were nolified of ihe change in parinership, we
made a decision, billrex.zendesk.com/hc/en-us/ariic...

HAD Ptr tela OP) Tp

Statement Regarding Blttrex International R...

Bitlrex Internalional has cancelled the initial
exchange offering (IEQ) of ihe RAID taken, We
apologize for the inconvenience, but aiso wanted
billrex, zendesk.com

See Bitlrex internalional's other Tweels

Before the cancellation was publicly acknowledged by RAID, OP.GG

posted a statement (https://euw.op.ge/) to distance itself from the
project.

"OP.GG has no affiliation with RAID Coin, and there is no economic and

technical cooperation with RAID Coin,” the post reads. "In addition
OP.GG has no intention of developing any blockchain related business

utilizing RIOT GAMES data. OP.GG will take all possible legal measures

against individuals or organizations disseminating false facts related to
this.”

https://www.financemagnates.com/cryptocurrency/news/ieos -could-revive-tokens-hittrex-raid/

Page 5 of 12
 

 

 

IEOs Could Revive the Token Case 1:19-cv-03589-PAE Document 1 ‘Filed O42 g prey fF. 4 4/22/19, 12:57 PM

The publication said that although the legal announcernent by Bittrex
said that XRD tokens would be issued by a company called "ONERAID
PTE, LTD’, no company was registered with that name in Singapore-in
fact, there were virtually no traces of the company besides its website:
no associated LinkedIn accounts, no nothing,

Further, all 6 of the employees listed on Raid’s website were from South
Korea. "Do they think it’s legit that non-existent Singapore company

already sells tokens and raises funds using Singapore as a brand and yet
there is no evidence that a single Singaporean is employed in a non-
existent Singapore entity?”, the CoinSpeaker report asked. |

Bittrex: "When we become aware of significant events,
we respond quickly to protect our users.”

Bittrex was quick to explain the cancellation as the best possible course
of action given the circumstances. |

"Trust and integrity are the most valuable assets of Bittrex
International,” the exchange wrote in an official statement regarding
the cancellation. "A few hours ago, OP.GG terminated its strategic
partnership with RAID, which was a vital part of the RAID project.
When Bittrex International became aware of this significant event, we
did not feel that it was in the best interest of our customers to move
forward with the IEQ.”

“One of the hardest challenges we face in advancing blockchain

adoption is to avoid the rampant fear, uncertainty, and doubt that is

everywhere in this industry,” the statement continued, "When we

become aware of significant events, we respond quickly to protect our

users.” |

Bittrex also posted a statement explaining its selection process for the
IEO projects it will host.

https://www.financemagnates.com/cryptocurrency/news/ieos-could-revive-tokens-bittrex-raid/ Page 7 of 12
i

 

ase 1:19-cv-03589-PAE

lEOs Could Revive the Token &é industry Despite Bittrex' RAID FE. ocument 1 Filed 04/23/18 pA Spe F.1 4/22/19, 12:57 PM

fa Bittrex International

otters tall

Fostering Innevation through Initial Exchange Offerings, Learn
how Bittrex International Selecis IEQs:
billrex.zendesk.com/hc/en-us/ariic...

PE SED el Ba ot ey

54 people are talking abaul this

Included in the list of evaluation criteria were token sale economics, use
of proceeds, timeline and roadmap, strategic partnership review, and
communications review. The exchange did not include criteria to
address the legal status of the companies creating the tokens and has
not openly addressed concerns that the company that allegedly
developed and distributed the RAID token may not actually exist.

Koyen explained that in his opinion, Bittrex did the best that it could
with the information that it had at hand. "I'm not sure Bittrex did
anything wrong,” he said. Had the sale been held and RAID pulled an
exit scam, that would’ve been disastrous”,

"Giving Bittrex the benefit of the doubt, my immediate reaction was

relief that someone finally self-repulated

(https: //www. financemapnates,com/cryptocurrency/news/self-
regulation-crypto-rises-povernments-stumble-legislation/). Crypto is
still a very mercenary industry where scammers evolve more rapidly
than the overseers. I have no doubt something fishy went down, but
fishy shit goes down every day in crypto. At least this one sale was
stopped in time.”

 

Further, Koyen believes that the exchange will "no doubt” attempt
another IEO, "If the buyers keep coming, the exchanges will keep
selling. It will be interesting to see how this new sale format evolves as
exchanges balance the need to protect themselves, protect investors but
still make money.”

| What’s Next for RAID?

Around the time of the debacle, RAID did make an effort to let its
supporters know that its partnership with OP.GG had ended, and that
the IEO had been canceled.

@ RAID_Ofticiai
egg henaal’

Bltirex IEO Cancellation Announcement
link. medium.com/3g9l5DsA3U

POE Ptr ei be 2 UhiTe

https://www.financemagnates.com/cryptocurrency/news/ieos-could-revive-tokens-bittrex-raid/ Page 8 of 12

 

 

 
 

 

IEQs Could Revive the Token Case 1:19-cv-03589-PAE pocument 1 Filed 04/231 EY Hibit. F-1 4/22/19, 12:57 PM

Blttrex IEO Cancellation Announcement

(HIEHA (EO St BA] HOS SEWE BS olay) Set est Clspo] 3
21 152) Zleteb(2 Slo] YA HEA [EOS a= wae Aol |
medium.com

See RAID_Official’s olner Tweets

However, the project's social media has stayed silent in the time since
the cancellation of the IEO. Additionally, the desktop version of the site
has gone offline, replaced by the following message:

Ci https ‘/xrd.gg u

 

(Translated quote (Google Translate): “The RAID project team decided
that it was not right to proceed with
the Bittrex IEO due to unexpected
variables, and decided not to
proceed with the IEO after
consulting with BitRex. In order to
minimize the damage of users who
have invested in RAID in the past,
we will carry out all necessary
procedures as soon as possible for all

those who participated in our project. A related announcement will be

made on the 15th. I apologize to all those who have once again
expressed an interest and have expressed love for our project. Thank

you.”)

hitps://www.financemagnates.com/cryptocurrency/news/ieos-could-revive-tokens-bittrex-raid/ Page 9 of 12

 
 

 

 

IEQs Could Revive the Token Case 1:19-cv-03589- PAE Document 1 Filed 042s eX Hibit: F-1 4/22/19, 12:57 PM

Indeed, to its credit, RAID does not seem to have pulled a complete exit
scam —at least, not yet.

Share this article

 

¥ (ottps:/Awitter com/home?
status=IEOs+Could+Revive+thes Token+Sale+Industry+Despite+Bittrex %27+RAID+Debaclethttps://www.financemagnate
could-revive-tokens-bittrex-raid/)
f_(httos://www.facebook.com/sharer/sharer php?
u=https./Avww. financemagnates.com/cryptocurrency/news/ieos-could-revive-
tokens-bittrex-raid/)
in (htt ini ps://www financemagnates com/cryptocurrency/news/ieos-
bittrex-
rald/&title=|EOs+Could+Revive+the+ Token+Sale+Industry+Despite+Bittrex%627+RAID+Debacle&source=nttps./Avww.fi

 

#_(hitps://t.me/share/url?
text=IEOs+Could+Revive+the n+Sale+Industry+Despite+Bittrex%27+RAID+Debacle&url=https://www.financemac

 

could-revive-tokens-bittrex-raid/)
M(mailto:?subject=You're gaing to love it JEOs Could Revive the Token Sale
Industry Despite Bittrex' RAID Debacle&body=Check out this article from Finance
Magnates: https:/Avww. financemagnates.com/cryptocurrency/news/ieos-could-

revive-tokens-bittrex-raid/)

Tags: bitcoin-exchange (https://www.financemagnates.com/tag/bitcoin-exchange/) / bittrex

(https://www.financemagnates.com/tag/bittrex/) / blockchain

(htips: Awww financemagnates.com/tag/blockehain/) / crypto (hitps.//www. financemagnates. com/ag/erypio/) /
ICO (https://www financemagnates.com/tag/ico/) / token sale (https://www.financemagnates.com/tag/token-
sales)

   

} | oo Paid
Bankruptcy Bound: These 20 Avoiding Banks, Buy-Side Firms Looking For A New Crossover

Stores Are About Close Their Last Look For FX Trading Alternatives SUV? Find Results Now
Doors (https:/Awww. financemagnates.com/imenifmarmater SUV | Sponsored
UnpuzzleFinance Letings

forex/execution/avoiding-banks-
(https://unpuzzlefinance. comvcompagl9s: -side-

bankruptey-risk/? trading-alternatives/?
utm_campaign=Bankruptcy- obOrigUrl=true)
alde_13&utm_medium=Discovery&utm_source=Oulbrain&utm_term=$section_name$&cbOrigUrl=true)

POLONIEX

m™

Poloniex Supports New Tron- ChartIQ Raises $17 Million in The Chinese Connection: Behind

(http://topratedcrossoversuv.site/?
sub1 =$time_stamp$&sub2=00baa583e1 5751 73034ac4¢c320aebcefeasub3=$publ

firms-look-for-fx-

 

based Version of Telher Series B Funding ASIC's Crusade
(https://www.financemagnates.com/dhithtedtunemnefirearchang ay pte aerh/fiirdaecdohnodgydobertiggnates.com/forex/brokers/the-
supports-new-tron-based- raises-17-4-million-in-series-b- chinese-connection-whats-
version-of-tether/?7obOrigUrl=true)  funding/?obOrigUrl=true) behind-asics-crusade-against-

brokers/?obOrigUri=true)

Recommended by I

Found a mistake?
Gota news tip? Let Us Know Let us know

 

https://www.financemagnates.com/cryptocurrency/news/iegs-could-revive-tokens-bittrex-raid/ Page 10 of 12
 

Case 1:19-cv-03589-PAE Document1 Filed 0423/1 RbDIt. F.2

Crypto Journal
Bittrex International, based out of Malta, is live

Pauipp fraugott . November], 2018 G mo comments

eee

 

$1,000,000

Bittrex is 40th largest crypto exchange by volume, according to the CMC ranks. They plan to
boost those rankings and ramp up more volume by opening an international digital asset
exchange, Licensed by Malta financial authorities.

Bitirex International is a new digital asset exchange for the international customers, and
now, the platform is live with three new tokens ready for trading!

s< For example, starting today, Bittrex International customers
have access to the following tokens not available on Bittrex.com:
Mossiand (MOC), Pundi X (NPXS), and Zilliga (ZIL). And, there’s
more to come — we're planning to have a steady drumbeat of new
tokens moving forward.

The new platform provides a streamlined token listing process as a result of the regulatory
certainty provided by the Malta Virtual Financial Assets (VPA) Act.

 

Fellow Us

BOGE

 

AT Coney

$1.000,000

ee ee)

 

 
 

 

 

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/1pe Ppa Sa F.3

What You Need to Know

 
 
 

 

 

 

   
  

CRYPTO NT BUILDERS

The very first ccount buliding service created
to exponential raw your profits In under 60 days

>> NO INYESTMENT REQUIRED >> CLICK HERE

 

 

 

 

Most important thing to know: all of your account information (balances, transactions, etc.)
will transfer over without requiring you to take any additional action.

If you are from outside of US, you will be redirected to the international. bittrex.com
website and as soon as you're on the new site, simply use your current Bittrex.com
credentials, and you will be prompted to agree to the Bittrex International Terms of Service
and Privacy Policy. Once you do that, “you’l) not only have access to everything you did on
Bittrex.com (tokens, trading pairs, and wallets), but you'll also have access to the markets
only available on the new, international platform.”

The platform is not charging listing fees which makes it a hot commodity among token
teams, who are lining up to get listed. Before doing so, Bittrex recommends token teams to
read the listing blog and apply today

 

 

 
 

 

 

Initial Exchange Offering: VeriSiue itinrouon ee PAE Document 1 Filed 04/23/1 A DIt” F-4 4/22/19, 9:21 AM |

 

 

 

 

 

 

[ SUBMIT A REQUEST SIGN iN

 

 

Bittrex Support > Bittrex International Q Search
> Initial Exchange Offerings

Articles in this

Initial Exchange section
Ofte a Ng: Ve a R | OC kK Initial Exchange Offering: |

Ocean Protocol

 

 

 

 

Communications Team FOLLOW Initial Exchange Offering:
March 20, 2019 14:38 VeriBlock
Initial Exchange Offering: VeriBlock Participate in VBK Initial
Exchange Offering on
VeriBlock (VBK) Initial Exchange Offering Details Bittrex OTC

Fully verified Bittrex International users can participate in
the VeriBlock Initial Exchange Offering (IEQ) beginning at
9:00am PDT (4:00pm UTC) on Tuesday, April 2nd.

VeriBlock and its novel Proof-of-Proof (“PoP”) consensus
protocol is the first and only technology in the world to
allow any blockchain to inherit Bitcoin’s unprecedented
thermodynamic Proof-of-Work security in an entirely
Decentralized, Trustless, Transparent, and Permissionless
(“DTTP”) manner. Since September of 2018, thousands of
PoP miners in over 50 countries have successfully done
more than 6,000,000 PoP transactions to Bitcoin,
accounting for nearly half of all Bitcoin transactions at
peak. Over the past four years, the VeriBlock project has
attracted strategic investors, partners, and advisors
including Bittrex CEO Bill Shihara, Blog Co-Founder and

https://bittrex.zendesk.com/hc/en-us/articles/360025270092-Initial-Exchange-Offering-VeriBlock Page 1 of 4
 

Case 1:19-cv-03589-PAE D men
Initial Exchange Offering: VeriBlock — Bittrex Support ocument 1 Filed O4ec/l eS Hibit’ F-4 4/22/19, 9:21 AM

Chairman Matthew Roszak, Blog Co-Founder and Former
Bitcoin Core Developer Jeff Garzik, Ethereum and
Decentral Co-Founder Anthony Di lorio, and Fenbushi
Capital General Partner Bo Shen. Additional details about
the VeriBlock project can be found here:
https://www.veriblock.org NN

 

 

 

 

New customers can sign-up at
https://international.bittrex.com. For individual accounts,
there is a 100 VBK (approximately $10 USD) minimum
purchase amount and a 200,000 VBK (approximately
$20,000 USD) maximum purchase amount. In the iEO,
each VBK coin will be offered for approximately $0.10
USD (the price per VBK coin will be set in BTC within 24
hours of the start of the IEO). The amount of coins sold
during the IEO, assuming the maximum sale amount is
reached, will represent 24.7% of the initial circulating
supply. VBK coins have been mined and will be sold in the
[EO by Xenios SEZC, a Cayman special economic zone
company. Additional details can be found below.

Want to participate in the VBK IEO on Bittrex

International? Here are the details:

https://international. bittrex.com/Market/Index?

MarketName=BTC-VBK

Coin Sale Start Time April 2, 2019 at 9am PDT/ 49m UTC

Coin Sale End Time When BI Sale Supply is reached or at the set
time of April 5, 2019 at 9am PDT / 4pm UTC

Bittrex International Sale Supply 70,000,000 VBK

Total Coin Supply 2,100,000,000 VBK

https://bittrex.zendesk.com/he/en-us/articles/360025270092-Initial-Exchange-Offering-VeriBlock Page 2 of 4

 
 

 

 

Initial Exchange Offering: Veron’ hie oN 03989-PAE Document 1 Filed 04/21 HibIC’ F-4 4/22/19, 9:21 AM

Initial Circulating Supply 283,000,000 VBK

Coin Sale Price ~$0.10 USD (The price per VBK coin will be
set in BTC within 24 hours of the start of the
IEO)

PerAccountMaximum 200,000 VBK ~$20,000 USD

Purchase Amount (The price per VBK coin will be set in BTC

within 24 hours of the start of the IEO)

PerAccountMinimum 100 VBK ~$10 USD
Purchase Amount (The price per VBK coin will be set in BTC
within 24 hours of the start of the [EO)

Currencies accepted BIC
Coin Type Mainnet Blockchain Coin

Coin Distribution Delivery on April 5, after EO sale ends.

Customers who wish to purchase more than the
maximum number of tokens may purchase tokens
through the Bittrex OTC Trading Desk. The minimum
purchase amount on the Bittrex OTC Trading Desk will be
approximately USD$100,000. VBK sold through the
Bittrex OTC Trading Desk may be sold at a lower cost per
token than the public sale and are subject to additional
terms and conditions, including trading lock-up. Here is
more information to participate in VBK Initial Exchange
Offering on Bittrex

OTC https://bittrex.zendesk.com/hc/en-
us/articles/360025529232.

Information for the Bittrex OTC Trading desk, including
how to request OTC trading approval, can be found

https://bittrex.zendesk.com/he/en-us/articles/360025270092-Initial-Exchange-Offering-VeriBlock Page 3 of 4
 

 

7 Case 1:19-cv-03589-PAE Document1 Filed 04/23/1
tnitial Exchange Offering: VeriBlock — Bittrex Support
here: https://bittrex.zendesk.com/hc/en-
us/articles/360001474763-Trade-Digital-Assets-on-
Bittrex-OTC.

Disclaimer: Bul Shihara, CEO of Bittrex, serves as an
advisor to the VeriBlock coin project. As a result, Bittrex
holds a customary minority equity position in an affiliate
of the sponsor of the VBK Coin Initial Exchange Offering,

and will indirectly benefit from the successful completion
of the Initial Exchange Offering.

Was this article helpful? ag i¢
4 out of 4 found this helpful

f wv in

Have more questions? Submit a request

Pipes UUme |

https://bittrex.zendesk.com/he/en-us/articles/360025270092-Initial-Exchange-Offering-VeriBlock

Exhibit’ F.4 4/22/19, 9:21 AM

Page 40f 4

 
 

 

' . i ' . an . - ue “|
Case 1:19-cv-03589-PAE Document1 Filed 04/23/1f—_P 9,0f '
Exhibit F-5 4/21/19, 3:48 PM

Bittrex Launches First IEO: "Initial Exchange Offering," $6M Token Sale for RAID Token j CryptoSlate |

TRENDING NEWS COINS COMPANIES PRODUCTS EVENTS PLACES PUBLISH

Crypto Tax Software | ee

Deduct up to $3000 off your incorr Search for a coin, company, product, event c

 

 

 

 

KOREA - SEATTLE - CRYPTO EXCHANGES

Bittrex Launches First IEO: “Initial
Exchange Offering,” $6M Token Sale
for RAID Token

@ Priyeshu Garg > Mar 12,2019 - 2 minread

 

Bittrex International, a US-based cryptocurrency

exchange headquartered in Seattle, announced that It

|
|
|
|
https://cryptoslate.com/bittrex-reinvents -the-ico-initial-exchange-offering-launches-6m-token-sale/ Page lof 9
 

 

 

Case 1:19-cv-03589-PAE Document1 Filed 04/23/14 f
Bittrex Launches First EO: “tnitial Exchange Offering," $6M Token Sale for RAID Token | CryptoSlate «5 4/21/19, 3:48 PM

will he hastina the first Initial Fxchanne Offerina (IFO, |...

JOIN US ON OUR TELEGRAM CHANNEL @CRYPTOSLATENEWS

 
    

a ie ADS

 

company’s Official blog post, the hard cap for the IEO
is 17 billion XRD, with the company aiming to raise

around $6 million.

Bittrex To Host First Ever Initial Exchange
Offering

The current bearish market is forcing blockchain and crypto companies to
adapt to a hostile market environment by coming up with new ways to

raise both money and awareness.

Following in the footsteps of Binance’s Launchpad, Bittrex International,

 

the global arm of US-based crypto exchange Bittrex, has announced that

it will be hosting an Initial Exchange Offering (IEO) later this week.

Unlike a traditional Initial Coin Offering (ICO), where tne company or

developers mint new tokens to get direct contributions from customers,
an IEO has a cryptocurrency exchange function as tne counter-party. This
allows new companies to tap into the user base of exchange and reacha

wider audience, as well as ensure transparency and prevent scams.

According to the official announcement published on Mar. Tl, Bittrex

International will host the IEO of RAID’s XRD token. The initial exchange

https://cryptoslate.com/bittrex-reinvents-the-ico-initial-exchange-offering-launches-6m-token-sale/ Page 2 of 9
 

 

 

Case 1:19-cv-03589-PAE Document 1 Filed 04/23/19— P 64 xf
xhibit F-5 4/2119, 3:48 PM

Bittrex Launches First IEO: “Initial Exchange Offering,” $6M Token Sale for RAID Token | CryptoSlate

offering will be used by RAID, a South Korean gaming data blockchain
project, to develop new technologies that reward gamers for sharing

data that fosters improvements, Bittrex said in its release.

IEO, a Big Step Both for Bittrex and RAID

Bittrex’s IEO is scheduled to start at 10:00 am KST on Mar. 15th and will
have a hard cap of 17 billion XRD. If the hard cap is reached, the 17 billion
coins will represent 17 percent of XRD’s total supply, raising the company
roughly $6 million. All of the tokens will be issued by ONERAID, a

Singaporean Company, the company said in the release.

Taesung Kim, one of the founders of RAID, said that having the
company’s IEO be the first of its kind on Bittrex was a “tremendous
honor,” adding that the company viewed this as a vote of confidence in

their vision.

Bill Shthara of Bittrex international was equally optimistic about the
project, saying that the exchange was committed to increasing adoption
and moving the blockchain revolution forward. He added that this

represents an important development for their clients.

“Now our international users have direct access to

blockchain projects with the peace of mind that

https://cryptoslate.com/bittrex-reinvents-the-ico-initial-exchange-offering-launches-6m-token-sale/ Page Jof9
 

 

Case 1:19-cv-8b89-PAE Document 1 Filed 04/23/19 Page Cri 67

oo Exhibit G-1
| mM Gmail Laura Ventoso <lauraventoso@qmail.com>

 

[Bittrex Support] Re: Bittrex Fiat (USD) Trading Request Approved

 

Bittrex Support <support@bittrex.zendesk.com> Fri, Jul 6, 2018 at 8:49 PM
Reply-To: Bittrex Support <supporttid1429 1 69@bittrex.zendesk.com>
To: Lauraventoso <lauraventoso@gmail.com>

‘et emer Tyr roeestaday cpbyeaagee Gales [pppoe hte
2 délease iype your cecdy elec: this lites 2%

Your request (1429169) has been updated. To add additional comments, reply to this email.
Ticket: https://support. bittrex.com/he/requests/1 429169

Corporate Accounts (Bittrex Support)

pul, bea pie

BITTREX

 

Bittrex Fiat (USD) Trading, Deposits, and Withdrawals
Personal Account Request Approved

Congratulations, your request to enable your Bittrex account(s) for USD trading, USD
deposits, and USD withdrawals for Laura Ventoso has been approved!

- Your privileges will be live within 1 business day, you can deposit USD via wire
today

- Bittrex account(s) enabled for fiat (USD) trading: lauraventoso@gmail.com
- You can trade in any USD markets Bittrex supports today and in the future

- Your account(s) is fully enabled for USD trading, USD deposits, and USD
withdrawals

- Personal accounts have a $1,000 minimum deposit amount per wire transfer

- Follow Bittrex on Twitter for new market announcements (crypto and USD) as well
as new US states that qualify for fiat (US Dollar) trading: https://twitter.com/
BittrexExchange

Wow ees od sashke ttalietar baal aekxemilrme Aaeaile:
 

 

 

Case 1:19-cv-03589-PAE Document T=Filed 04/23/19 Page 63 of 67

Exhibit G-1

Your Whitelisted Bank 1 Name: Bank Of America
Your Whitelisted Bank 1 Routing/Swift: 021000322
Your Whitelisted Bank 1 Account Number: 483040860364

Your Whitelisted Bank 1 Beneficiary Name: Maria Laura Ventoso

Your Whitelisted Bank 2 Name: null
Your Whitelisted Bank 2 Routing/Swift: null
Your Whitelisted Bank 2 Account Number: null

Your Whitelisted Bank 2 Beneficiary Name: null

Confirm the above information is accurate and check all your banking details by clicking

the red “withdraw” button from the USD wallet within your Bittrex account. Deposits

from non-whitelisted bank accounts will be automatically returned. You can only

deposit from, and withdraw to, whitelisted bank accounts approved by Bittrex.

How to deposit via wire transfer (deposit codes and wire transfer instructions):

wo PF YN PF

Sign in to your Bittrex account and click “Wallets” on the top right

Search for “US Dollar” from the list of wallets

Click on the green circle and down arrow image with hover label “Make deposit”
Your deposit code will appear. Copy this code

Send wire using instructions below with your deposit code added to the “notes”
field

Wire transfer deposit instructions:

Domestic wire deposits (sending from inside the US):

Beneficiary Name: Bittrex Inc

Beneficiary Address:
800 5TH AVE, SUITE 4100
SEATTLE WA 98104-3100

Account number: 5090007518
Notes: ENTER YOUR DEPOSIT CODE
Bank Routing/ABA number: 322286803

Bank Name: Silvergate Bank

 

 
 

 

Case 1:19-cvGe589-PAE Document 1 Filed 04/23/19 Page 64 0f 67

4250 Executive Square, Suite 300 Exhibit G-1
La Jolla, CA 92037

Additional instructions for international wire deposits (sending from outside the
US):

- Intermediary Bank SWIFT Code: PCBBUS66
- Intermediary Bank ABA Number: 121042484
- Intermediary Bank Name: Pacific Coast Bankers’ Bank

- Intermediary Bank Address: Walnut Creek, CA 94596

Bittrex is committed to next-US-business-day deposits and withdrawals for

 

personal accounts (personal account per wire deposit minimum is $1,000)

- Deposits: credited by next-US-business-day funds are settled in Silvergate*
- Withdrawals:sent by next-US-business-day for requests made by 9AM PT*

- Deposit minimum:Deposits less than $1,000 per wire will be automatically
returned

- Deposit maximum:No USD deposit maximum
- Withdrawal minimum:No USD withdrawal minimum

- Withdrawal maximum:100 BTC daily equivalent value in USD

 

—  Bittrex will not charge USD deposit or withdrawal fees
- Withdrawals must be initiated from your USD wallet within your Bittrex account

- *Unless unique circumstances or technical anomalies occur. Bittrex reserves the
right to limit withdrawal request minimum size and frequency on a per account
basis

 

Sign in to support.bittrex.com and click on “my activities” to access this in the future.

Thank you and Happy Trading! |

Best Regards,

Corporate Accounts @ Bittrex
Follow us on Twitter @ https://twitter.com/BittrexExchange
 

 

 

+= Case 1:19-cv-03589-PAE Document 1flled 04/23/19 Page 65 of 67

Exhibit G-1

@

Corporate Accounts (Bittrex Support)

BITTREX

 

Existing Bittrex Customer Fiat (USD) Trading
Request Received

 

Thank You For Your US Dollar Trading Request
-  Bittrex support will respond to your request within 7 business days |
|

- USD trading is now available for both personal and corporate accounts

- Only customers with operating location outside the United States or inside the
United States in CA, WA, NY, or MT currently qualify for USD trading. We cannot
approve accounts located in any other US state at this time but we will add more

states soon.

- You will receive email confirmation upon approval with more information. If you
requested USD deposits and withdrawals in addition to USD trading, your

confirmation email will include wire transfer instructions

-  {f you are only adding a whitelisted bank account, you will receive confirmation
when that bank account has been added to your account

~ Follow Bittrex on Twitter for new market announcements (crypto and USD) as well
as new US states that qualify for fiat (US Dollar) trading: https://twitter.com/
BittrexExchange

API Integration Updates

- Please note that we have updated our API with the release of our new site

- For those accessing Bittrex via API, visit https://bittrex.github.io/ for recent updates
regarding our Websocket. Please bookmark, as future API (REST and Websocket)
documentation and best practices will be posted to that site.

- If you are not already a member of our #api-developers Slack channel, please
search for that channel in our Slack or emai! corpcare@bittrex.com ta receive an

invitation to the Bittrex Slack (if you are not already a member). Corporate accounts

pe Cnn aa iInkatinan fWir dauvalanar
 

 

 

Case 1:19-cv-03889-PAE Document 1 Filed 04/23/19 Pape one ¢

Xx ibit G-1

community is growing as we actively improve the API experience.

|

|

Future Support Requests
|

- Submit a support requests and view support articles and blog here: :
https://support bittrex.com/ /

- Sign in to support.bittrex.com and click on "my activities” to reference this ticket |

https://support. bittrex.com/hc/en-us/signin

Thank you and Happy Trading!

Best Regards, |

Corporate Accounts @ Bittrex
Follow us on Twitter @ https://twitter.com/BittrexExchange

- Lauraventoso

pal, teh eh
Fiat Trading Request and Crypto

Attachment(s)
eStmt_2018-06-19 (1).pdf
Account Details Print Friendly. pdf

his ermal is ei Gorice fait Biitres Support, Uelivered oy Zandesk
 

 

- , Case 1:19-cv-03589-PAE Document 1 Ped 04/23/19 Page 67 of 67

. 7 Exhibit G-2
[ Gmail Laura Ventoso <lauraventoso@gmail.com>

 

Your Same Day wire transfer was successfully sent

 

Online Transfers from Bank of America Thu, Jul 12, 2018 at 1:52
<bankofamericatransfers@mail.transfers.bankofamerica.com> PM
Reply-To: Online Transfers from Bank of America <bankofamericatransfers@mail.transfers.bankofamerica.com>

To: lauraventoso@gmail.com

We have successfully sent the following transfer:

MEDAKA INAH AHA KARATE RAI MAIR INARI ES IERIE

Item #: 236415514

Amount: $120,000.00
To: Bittrex, INC
Fee: 30.00

Send on Date: 07/12/2018
Service: Same Day

KREKERK MAEM NARA AN MERE ERRATA

If there is a problem with executing your request, we will notify you both by email and on the Manage Accounts
tab. You can always check your transfer status on the Review Transfer screen at www.bankofamerica.com.

Sincerely,
Member Service

www. bankofamerica.com

 

 

This is a service email from Bank of America. Please note that you may receive service emails

in accordance with your Bank of America service agreements, whether or not you elect to receive
promotional email.

Read our privacy policy: http://www. bankofamerica.com/privacy

Please don't reply directly to this automatically-generated email message.

Bank of America Email, 8th Floor-NC1-002-08-25, 101 South Tryon St., Charlotte, NC 28255-0001
Bank of America, N.A. Member FDIC. Equal Housing Lender:

http:/Avww. bankofamerica.com/help/equalhousing.cfm

(C} 2018 Bank of America Corporation. All rights reserved.

This email was sent to: lauraventoso@gmail.com
